Exhibit 10.4

 

 



 

PACIFIC ETHANOL, INC.

AND

U.S. BANK NATIONAL ASSOCIATION

Trustee

________________________

INDENTURE

DATED AS OF MARCH 28, 2013

________________________

CONVERTIBLE SUBORDINATED DEBT SECURITIES

 

 

 

 

 

 

PACIFIC ETHANOL, INC.

RECONCILIATION AND TIE BETWEEN TRUST INDENTURE ACT OF 1939, AS AMENDED,

AND INDENTURE, DATED AS OF MARCH 28, 2013

 

TRUST INDENTURE ACT SECTION   INDENTURE SECTION Section 310(a)(1)   6.9 (a)(2)  
6.9 (a)(3)   Not Applicable (a)(4)   Not Applicable (a)(5)   6.9 (b)   6.8
Section 311   6.13 Section 312(a)   7.1, 7.2(a) (b)   7.2(b) (c)   7.2(c)
Section 313(a)   7.3 (b)   * (c)   * (d)   7.3 Section 314(a)   7.4 (a)(4)  
10.5 (b)   Not Applicable (c)(1)   1.3 (c)(2)   1.3 (c)(3)   Not Applicable (d)
  Not Applicable (e)   1.3 Section 315(a)   6.1(a) (b)   6.2 (c)   6.1(b) (d)  
6.1(c) (d)(1)   6.1(a)(1) (d)(2)   6.1(c)(2) (d)(3)   6.1(c)(3) (e)   5.14
Section 316(a)   1.1, 1.2 (a)(1)(A)   5.2, 5.12 (a)(1)(B)   5.13 (a)(2)   Not
Applicable (b)   5.8 (c)   1.5(f) Section 317(a)(1)   5.3 (a)(2)   5.4 (b)  
10.3 Section 318(a)   1.8

 

NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be a
part of the Indenture.

--------------------------------------------------------------------------------

* Deemed included pursuant to Section 318(c) of the Trust Indenture Act

 

 

 

 

TABLE OF CONTENTS

 

    Page ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1  
1.1 Definitions 1   1.2 Incorporation by Reference of Trust Indenture Act 8  
1.3 Compliance Certificates and Opinions 9   1.4 Form of Documents Delivered to
Trustee 9   1.5 Acts of Holders; Record Dates 10   1.6 Notices, Etc., to Trustee
and Company 11   1.7 Notice to Holders; Waiver 12   1.8 Conflict with Trust
Indenture Act 12   1.9 Effect of Headings and Table of Contents 12   1.10
Successors and Assigns 12   1.11 Separability Clause 12   1.12 Benefits of
Indenture 12   1.13 Governing Law 13   1.14 Legal Holidays 13   1.15 Securities
in a Composite Currency, Currency Unit or Foreign Currency 13   1.16 Payment in
Required Currency; Judgment Currency 14   1.17 Language of Notices, Etc 14  
1.18 Incorporators, Shareholders, Officers and Directors of the Company Exempt
from Individual Liability 14       ARTICLE TWO SECURITY FORMS 14   2.1 Forms
Generally 14   2.2 Form of Face of Security 15   2.3 Form of Reverse of Security
18   2.4 Global Securities 22   2.5 Form of Trustee’s Certificate of
Authentication 22       ARTICLE THREE THE SECURITIES 23   3.1 Amount Unlimited;
Issuable in Series 23   3.2 Denominations 25   3.3 Execution, Authentication,
Delivery and Dating 25   3.4 Temporary Securities 27   3.5 Registration,
Registration of Transfer and Exchange 28   3.6 Mutilated, Destroyed, Lost and
Stolen Securities 30   3.7 Payment of Interest; Interest Rights Preserved 31  
3.8 Persons Deemed Owners 32   3.9 Cancellation 32   3.10 Computation of
Interest 32   3.11 CUSIP or CINS Numbers 32

 

i

 

 

ARTICLE FOUR SATISFACTION AND DISCHARGE 33   4.1 Satisfaction and Discharge of
Indenture 33   4.2 Application of Trust Money 34       ARTICLE FIVE REMEDIES 34
  5.1 Events of Default 34   5.2 Acceleration of Maturity; Rescission and
Annulment 35   5.3 Collection of Indebtedness and Suits for Enforcement by
Trustee 36   5.4 Trustee May File Proofs of Claim 37   5.5 Trustee May Enforce
Claims Without Possession of Securities 37   5.6 Application of Money Collected
38   5.7 Limitation on Suits 38   5.8 Unconditional Right of Holders to Receive
Principal, Premium and Interest 39   5.9 Restoration of Rights and Remedies 39  
5.10 Rights and Remedies Cumulative 39   5.11 Delay or Omission Not Waiver 39  
5.12 Control by Holders 39   5.13 Waiver of Past Defaults 40   5.14 Undertaking
for Costs 40   5.15 Waiver of Stay or Extension Laws 40       ARTICLE SIX THE
TRUSTEE 41   6.1 Certain Duties and Responsibilities 41   6.2 Notice of Defaults
42   6.3 Certain Rights of Trustee 42   6.4 Not Responsible for Recitals or
Issuance of Securities 43   6.5 May Hold Securities 44   6.6 Money Held in Trust
44   6.7 Compensation and Reimbursement 44   6.8 Disqualification; Conflicting
Interests 44   6.9 Corporate Trustee Required; Eligibility 45   6.10 Resignation
and Removal; Appointment of Successor 45   6.11 Acceptance of Appointment by
Successor 46   6.12 Merger, Conversion, Consolidation or Succession to Business
47   6.13 Preferential Collection of Claims Against Company 48   6.14
Appointment of Authenticating Agent 48         ARTICLE SEVEN HOLDERS’ LISTS AND
REPORTS BY TRUSTEE AND COMPANY 50   7.1 Company to Furnish Trustee Names and
Addresses of Holders 50   7.2 Preservation of Information; Communications to
Holders 50   7.3 Reports by Trustee 51   7.4 Reports by Company 51

 

ii

 

 

ARTICLE EIGHT CONSOLIDATION, AMALGAMATION, MERGER AND SALE 52   8.1 Company May
Consolidate, Etc., Only on Certain Terms 52   8.2 Successor Substituted 52      
ARTICLE NINE AMENDMENT, SUPPLEMENT AND WAIVER 53   9.1 Without Consent of
Holders 53   9.2 With Consent of Holders 55   9.3 Execution of Supplemental
Indentures 56   9.4 Effect of Supplemental Indentures 56   9.5 Conformity with
Trust Indenture Act 57   9.6 Reference in Securities to Supplemental Indentures
57       ARTICLE TEN COVENANTS 57   10.1 Payment of Principal, Premium and
Interest 57   10.2 Maintenance of Office or Agency 57   10.3 Money for
Securities Payments to be Held in Trust 58   10.4 Existence 59   10.5 Statement
by Officers as to Default 59   10.6 Additional Amounts 59       ARTICLE ELEVEN
REDEMPTION OF SECURITIES 60   11.1 Applicability of Article 60   11.2 Election
to Redeem; Notice to Trustee 60   11.3 Selection by Trustee of Securities to be
Redeemed 60   11.4 Notice of Redemption 61   11.5 Deposit of Redemption Price 61
  11.6 Securities Payable on Redemption Date 61   11.7 Securities Redeemed in
Part 62       ARTICLE TWELVE SINKING FUNDS 62   12.1 Applicability of Article 62
  12.2 Satisfaction of Sinking Fund Payments with Securities 62   12.3
Redemption of Securities for Sinking Fund 63       ARTICLE THIRTEEN   DEFEASANCE
63   13.1 Option to Effect Legal Defeasance or Covenant Defeasance 63   13.2
Legal Defeasance and Discharge 63   13.3 Covenant Defeasance 64   13.4
Conditions to Legal or Covenant Defeasance 64   13.5 Deposited Money and U.S.
Government Obligations to be Held in Trust, Other Miscellaneous Provisions 66  
13.6 Repayment 66   13.7 Reinstatement 66

 

iii

 

 

ARTICLE FOURTEEN SUBORDINATION OF SECURITIES 67   14.1 Securities Subordinated
to Senior Debt 67   14.2 No Payment on Securities in Certain Circumstances 67  
14.3 Payment over Proceeds upon Dissolution, Etc 68   14.4 Subrogation 70   14.5
Obligations of Company Unconditional 70   14.6 Notice to Trustee 71   14.7
Reliance on Judicial Order or Certificate of Liquidating Agent 71   14.8
Trustee’s Relation to Senior Debt 72   14.9 Subordination Rights Not Impaired by
Acts or Omissions of the Company or Holders of Senior Debt 72   14.10 Holders
Authorize Trustee to Effectuate Subordination of Securities 72   14.11 Not to
Prevent Events of Default 73   14.12 Trustee’s Compensation Not Prejudiced 73  
14.13 No Waiver of Subordination Provisions 73   14.14 Payments May Be Paid
Prior to Dissolution 73   14.15 Trust Moneys Not Subordinated 73

 

 



 

 

iv

 

INDENTURE

INDENTURE, dated as of March 28, 2013, between PACIFIC ETHANOL, INC., a
corporation duly organized and existing under the laws of the State of Delaware
(herein called the “Company”) and U.S BANK NATIONAL ASSOCIATION, a national
banking association organized under the laws of the United States, as trustee
(the “Trustee”).

RECITALS

WHEREAS, the Company has duly authorized the execution and delivery of this
Indenture to provide for the issuance from time to time of its unsecured
subordinated debentures, notes or other evidences of indebtedness (herein called
the “Securities”), to be issued in one or more series as provided in this
Indenture;

WHEREAS, all things necessary to make this Indenture a valid agreement of the
Company, in accordance with its terms, have been done; and

WHEREAS, this Indenture is subject to the provisions of the Trust Indenture Act
that are required to be a part of this Indenture and, to the extent applicable,
shall be governed by such provisions.

NOW, THEREFORE, in consideration of the premises and the purchase of the
Securities by the Holders thereof, it is mutually covenanted and agreed, for the
equal and proportionate benefit of all Holders of the Securities or of series
thereof, as follows:

ARTICLE One
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

1.1             Definitions. For all purposes of this Indenture, except as
otherwise expressly provided or unless the context otherwise requires:

(a)                the terms defined in this Article have the meanings assigned
to them in this Article and include the plural as well as the singular;

(b)               all terms used in this Indenture that are defined in the Trust
Indenture Act, defined by a Trust Indenture Act reference to another statute or
defined by an SEC rule under the Trust Indenture Act have the meanings so
assigned to them;

(c)                all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with GAAP;

(d)               the words “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision;

(e)                the words “Article” and “Section” refer to an Article and
Section, respectively, of this Indenture; and

(f)                the word “includes” and its derivatives means “includes, but
is not limited to” and corresponding derivative definitions.

 

1

 



Certain terms, used principally in Article Six, are defined in that Article.

“Act,” when used with respect to any Holder, has the meaning specified in
Section 1.5.

“Additional Defeasible Provision” means a covenant or other provision contained
that is (a) made part of this Indenture pursuant to a supplemental indenture
hereto, a Board Resolution or an Officer’s Certificate delivered pursuant to
Section 3.1, and (b) pursuant to the terms set forth in such supplemental
indenture, Board Resolution or Officer’s Certificate, made subject to the
provisions of Article Thirteen.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Authenticating Agent” means any Person authorized by the Trustee to act on
behalf of the Trustee to authenticate Securities.

“Banking Day” means, in respect of any city, any date on which commercial banks
are open for business in that city.

“Bankruptcy Law” means any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law.

“Board of Directors” means the board of directors of the Company or any duly
authorized committee of that board to which the powers of that board have been
lawfully delegated.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company, the principal financial officer of the
Company, any other authorized officer of the Company, or a person duly
authorized by any of them, in each case as applicable, to have been duly adopted
by the Board of Directors and to be in full force and effect on the date of such
certification, and delivered to the Trustee. Where any provision of this
Indenture refers to action to be taken pursuant to a Board Resolution (including
the establishment of any series of the Securities and the forms and terms
thereof), such action may be taken by any committee, officer or employee of the
Company authorized to take such action by the Board of Directors as evidenced by
a Board Resolution.

“Business Day,” when used with respect to any Place of Payment or other
location, means, except as otherwise provided as contemplated by Section 3.1
with respect to any series of Securities, each Monday, Tuesday, Wednesday,
Thursday and Friday which is not a day on which banking institutions in that
Place of Payment or other location are authorized or obligated by law, executive
order or regulation to close.

 

2

 



“CINS” means the CUSIP International Numbering System.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Company” means the Person named as the “Company” in the first paragraph of this
instrument until a successor or resulting corporation shall have become such
pursuant to the applicable provisions of this Indenture, and thereafter
“Company” shall mean such successor or resulting corporation.

“Company Request” or “Company Order” means, in the case of the Company, a
written request or order signed in the name of the Company by its Chairman of
the Board, its Chief Executive Officer, its Chief Financial Officer, its Chief
Operating Officer, its President, any of its Vice Presidents or any other duly
authorized officer of the Company or any person duly authorized by any of them,
and delivered to the Trustee.

“Corporate Trust Office” means the office of the Trustee at its address
specified in Section 1.6 or such other address as to which the Trustee may give
notice to the Company.

“corporation” includes corporations, companies, associations, partnerships,
limited partnerships, limited liability companies, joint-stock companies and
trusts.

“Covenant Defeasance” has the meaning specified in Section 13.3.

“CUSIP” means the Committee on Uniform Securities Identification Procedures.

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

“Debt” means any obligation created or assumed by any Person for the repayment
of money borrowed and any purchase money obligation created or assumed by such
Person and any guarantee of the foregoing.

“Default” means, with respect to a series of Securities, any event that is, or
after notice or lapse of time or both would be, an Event of Default.

“Defaulted Interest” has the meaning specified in Section 3.7.

“Definitive Security” means a security other than a Global Security or a
temporary Security.

“Depositary” means, with respect to the Securities of any series issuable or
issued in whole or in part in the form of one or more Global Securities, a
clearing agency registered under the Exchange Act that is designated to act as
Depositary for such Securities as contemplated by Section 3.1, until a successor
Depositary shall have become such pursuant to the applicable provisions of this
Indenture, and thereafter shall mean or include each Person which is a
Depositary hereunder, and if at any time there is more than one such Person,
shall be a collective reference to such Persons.

 

3

 



“Designated Senior Debt” shall have the meaning given to such term in any Board
Resolution or indenture supplemental hereto.

“Dollar” or “$” means the coin or currency of the United States of America,
which at the time of payment is legal tender for the payment of public and
private debts.

“Event of Default” has the meaning specified in Section 5.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Foreign Currency” means a currency used by the government of a country other
than the United States of America.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession.
All ratios and computations based on GAAP contained in this Indenture will be
computed in conformity with GAAP.

“Global Security” means a Security in global form that evidences all or part of
a series of Securities and is authenticated and delivered to, and registered in
the name of, the Depositary for the Securities of such series or its nominee.

“Holder” means a Person in whose name a Security is registered in the Security
Register.

“Indenture” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof, including, for all
purposes of this instrument, and any such supplemental indenture, the provisions
of the Trust Indenture Act that are deemed to be part of and govern this
instrument and any such supplemental indenture, respectively. The term
“Indenture” also shall include the terms of particular series of Securities
established as contemplated by Section 3.1.

“interest,” when used with respect to an Original Issue Discount Security which
by its terms bears interest only after Maturity, means interest payable after
Maturity.

“Interest Payment Date,” when used with respect to any Security, means the
Stated Maturity of an installment of interest on such Security.

“Judgment Currency” has the meaning specified in Section 1.16.

“Legal Defeasance” has the meaning specified in Section 13.2.

“mandatory sinking fund payment” has the meaning specified in Section 12.1.

 

4

 



“Maturity,” when used with respect to any Security, means the date on which the
principal of such Security or an installment of principal becomes due and
payable as therein or herein provided, whether at the Stated Maturity or by
declaration of acceleration, call for redemption or otherwise.

“Notice of Default” means a written notice of the kind specified in
Section 5.1(d).

“Officer’s Certificate” means, in the case of the Company, a certificate signed
by the Chairman of the Board, the Chief Executive Officer, the Chief Financial
Officer, the Chief Operating Officer, the President, any Vice President or any
other duly authorized officer of the Company, or a person duly authorized by any
of them, and delivered to the Trustee.

“Opinion of Counsel” means a written opinion of counsel, who may be an employee
of or counsel for the Company and who shall be reasonably acceptable to the
Trustee.

“optional sinking fund payment” has the meaning specified in Section 12.1.

“Original Issue Discount Security” means any Security which provides for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration of the Maturity thereof pursuant to Section 5.2.

“Outstanding,” when used with respect to Securities, means, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except:

(a) Securities theretofore canceled by the Trustee or delivered to the Trustee
for cancellation;

(b) Securities for whose payment or redemption money in the necessary amount has
been theretofore deposited with the Trustee or any Paying Agent (other than the
Company) in trust or set aside and segregated in trust by the Company (if the
Company shall act as its own Paying Agent) for the Holders of such Securities;
provided, however, that, if such Securities are to be redeemed, notice of such
redemption has been duly given pursuant to this Indenture or provision therefor
satisfactory to the Trustee has been made;

(c) Securities which have been paid pursuant to Section 3.6 or in exchange for
or in lieu of which other Securities have been authenticated and delivered
pursuant to this Indenture, other than any such Securities in respect of which
there shall have been presented to the Trustee proof satisfactory to it that
such Securities are held by a bona fide purchaser in whose hands such Securities
are valid obligations of the Company; and

(d) Securities, except to the extent provided in Section 13.2 and Section 13.3,
with respect to which the Company has effected Legal Defeasance or Covenant
Defeasance as provided in Article Thirteen, which Legal Defeasance or Covenant
Defeasance then continues in effect;

 

5

 



provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, (i) the principal
amount of an Original Issue Discount Security that shall be deemed to be
Outstanding shall be the amount of the principal thereof that would be due and
payable as of the date of such determination upon acceleration of the Maturity
thereof on such date pursuant to Section 5.2, (ii) the principal amount of a
Security denominated in one or more currencies or currency units other than U.S.
dollars shall be the U.S. dollar equivalent of such currencies or currency
units, determined in the manner provided as contemplated by Section 3.1 on the
date of original issuance of such Security or by Section 1.15, if not otherwise
so provided pursuant to Section 3.1, of the principal amount (or, in the case of
an Original Issue Discount Security, the U.S. dollar equivalent (as so
determined) on the date of original issuance of such Security of the amount
determined as provided in clause (i) above) of such Security, and (iii)
Securities owned by the Company or any other obligor upon the Securities or any
Affiliate of the Company or of such other obligor shall be disregarded and
deemed not to be Outstanding, except that, in determining whether the Trustee
shall be protected in relying upon any such request, demand, authorization,
direction, notice, consent or waiver, only Securities which the Trustee knows to
be so owned shall be so disregarded. Securities so owned as described in clause
(iii) of the immediately preceding sentence which have been pledged in good
faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Trustee the pledgee’s right to act with respect to such
Securities and that the pledgee is not the Company or any other obligor upon the
Securities or any Affiliate of the Company or of such other obligor.

“Paying Agent” means any Person authorized by the Company to pay the principal
of and any premium or interest on any Securities on behalf of the Company.

“Periodic Offering” means an offering of Securities of a series from time to
time, the specific terms of which Securities, including, without limitation, the
rate or rates of interest or formula for determining the rate or rates of
interest thereon, if any, the Stated Maturity or Stated Maturities thereof, the
original issue date or dates thereof, the redemption provisions, if any, with
respect thereto, and any other terms specified as contemplated by Section 3.1
with respect thereto, are to be determined by the Company upon the issuance of
such Securities.

“Person” means any individual, corporation, company, limited liability company,
partnership, limited partnership, joint venture, association, joint-stock
company, trust, other entity, unincorporated organization or government or any
agency or political subdivision thereof.

“Place of Payment,” when used with respect to the Securities of any series,
means, unless otherwise specifically provided for with respect to such series as
contemplated by Section 3.1, the office or agency of the Company in the City of
St. Paul, Minnesota and such other place or places where, subject to the
provisions of Section 10.2, the principal of and any premium and interest on the
Securities of that series are payable as contemplated by Section 3.1.

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 3.6 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.

“Redemption Date,” when used with respect to any Security to be redeemed, means
the date fixed for such redemption by or pursuant to this Indenture.

 

6

 



“Redemption Price,” when used with respect to any Security to be redeemed, means
the price at which it is to be redeemed pursuant to this Indenture.

“Regular Record Date” for the interest payable on any Interest Payment Date on
the Securities of any series means the date specified for that purpose as
contemplated by Section 3.1.

“Required Currency” has the meaning specified in Section 1.16.

“Responsible Officer” when used with respect to the Trustee, means any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee) or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his knowledge of and
familiarity with the particular subject.

“SEC” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or, if at any time after the
execution of this instrument such commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

“Securities” has the meaning stated in the first recital of this Indenture and
more particularly means any Securities authenticated and delivered under this
Indenture.

“Security Register” and “Security Registrar” have the respective meanings
specified in Section 3.5.

“Senior Debt” means (a) all Debt of the Company, whether currently outstanding
or hereafter issued, unless, by the terms of the instrument creating or
evidencing such Debt, it is provided that such Debt is not superior in right of
payment to the Securities, and (b) any modifications, refunding, deferrals,
renewals or extensions of any such Debt or securities, notes or other evidence
of Debt issued in exchange for such Debt; provided that in no event shall
“Senior Debt” include (i) Debt of the Company owed or owing to any Subsidiary of
the Company or any officer, director or employee of the Company or any
Subsidiary of the Company, (ii) Debt to trade creditors or (iii) any liability
for taxes owned or owing by the Company.

“Significant Subsidiary” means any Subsidiary that would be a “Significant
Subsidiary” of the Company within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC.

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 3.7.

“Stated Maturity,” when used with respect to any Security or any installment of
principal thereof or interest thereon, means the date specified in such Security
as the fixed date on which the principal of such Security or such installment of
principal or interest is due and payable.

 

7

 



“Subsidiary” means (a) a corporation more than 50% of the outstanding voting
stock of which is owned, directly or indirectly, by the Company or by one or
more other Subsidiaries, or by the Company and one or more other Subsidiaries or
(b) any partnership or similar business organization more than 50% of the
ownership interests having ordinary voting power of which shall at the time be
so owned. For the purposes of this definition, “voting stock” means capital
stock or equity interests which ordinarily have voting power for the election of
directors, whether at all times or only so long as no senior class of stock has
such voting power by reason of any contingency.

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean or
include each Person who is then a Trustee hereunder, and if at any time there is
more than one such Person, “Trustee” as used with respect to the Securities of
any series shall mean the Trustee with respect to Securities of that series.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, as in
force at the date as of which this instrument was executed, except as provided
in Section 9.5; provided, however, that if the Trust Indenture Act of 1939 is
amended after such date, “Trust Indenture Act” means, to the extent required by
any such amendment, the Trust Indenture Act of 1939 as so amended.

“U.S. Person” shall have the meaning assigned to such term in
Section 7701(a)(30) of the Code.

“U.S. Government Obligations” means securities which are (a) direct obligations
of the United States for the payment of which its full faith and credit is
pledged, or (b) obligations of a Person controlled or supervised by and acting
as an agency or instrumentality of the United States, the payment of which is
unconditionally guaranteed as a full faith and credit obligation by the United
States, each of which are not callable or redeemable at the option of the issuer
thereof.

“Vice President,” when used with respect to the Company or the Trustee, means
any vice president, regardless of whether designated by a number or a word or
words added before or after the title “vice president.”

1.2            Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the Trust Indenture Act, the provision is
incorporated by reference in and made a part of this Indenture. The following
Trust Indenture Act terms used in this Indenture have the following meanings:

“commission” means the SEC.

“indenture securities” means the Securities.

“indenture security holder” means a Holder.

“indenture to be qualified” means this Indenture.

“indenture trustee” or “institutional trustee” means the Trustee.

“obligor” on the indenture securities means the Company or any other obligor on
the indenture securities.

 

8

 



All terms used in this Indenture that are defined by the Trust Indenture Act,
defined by a Trust Indenture Act reference to another statute or defined by an
SEC rule under the Trust Indenture Act have the meanings so assigned to them.

1.3             Compliance Certificates and Opinions. Upon any application or
request by the Company to the Trustee to take any action under any provision of
this Indenture, the Company shall furnish to the Trustee an Officer’s
Certificate stating that all conditions precedent, if any, provided for in this
Indenture relating to the proposed action have been complied with and an Opinion
of Counsel stating that in the opinion of such counsel all such conditions
precedent, if any, have been complied with, except that in the case of any such
application or request as to which the furnishing of such documents is
specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or opinion need be
furnished except as required under Section 314(c) of the Trust Indenture Act.

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (except for certificates provided for in
Section 10.5) shall include:

(a)                a statement that each individual signing such certificate or
opinion has read such covenant or condition and the definitions herein relating
thereto;

(b)               a brief statement as to the nature and scope of the
examination or investigation upon which the statements or opinions contained in
such certificate or opinion are based;

(c)                a statement that, in the opinion of each such individual, he
has made such examination or investigation as is necessary to enable him to
express an informed opinion as to whether such covenant or condition has been
complied with; and

(d)               a statement as to whether, in the opinion of each such
individual, such condition or covenant has been complied with.

1.4             Form of Documents Delivered to Trustee. In any case where
several matters are required to be certified by, or covered by an opinion of,
any specified Person, it is not necessary that all such matters be certified by,
or covered by the opinion of, only one such Person, or that they be so certified
or covered by only one document, but one such Person may certify or give an
opinion with respect to some matters and one or more other such Persons as to
other matters, and any such Person may certify or give an opinion as to such
matters in one or several documents.

Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows or, in the exercise of
reasonable care, should know that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate or opinion of counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company stating that the
information with respect to such factual matters is in the possession of the
Company unless such counsel knows that the certificate or opinion or
representations with respect to such matters are erroneous.

 

9

 



Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

1.5             Acts of Holders; Record Dates.

(a)                Any request, demand, authorization, direction, notice,
consent, waiver or other action provided by this Indenture to be given or taken
by Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed (either physically or by means of a facsimile
or an electronic transmission, provided that such electronic transmission is
transmitted through the facilities of a Depositary) by such Holders in person or
by agent duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee and, where it is hereby expressly required, to the
Company. Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 315 of the Trust Indenture
Act) conclusive in favor of the Trustee and the Company, if made in the manner
provided in this Section.

(b)               The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than his individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his authority. The fact and date of the execution of any such instrument or
writing, or the authority of the Person executing the same, may also be proved
in any other manner which the Trustee deems sufficient.

(c)                The ownership, principal amount and serial numbers of
Securities held by any Person, and the date of commencement of such Person’s
holding of same, shall be proved by the Security Register.

(d)               Any request, demand, authorization, direction, notice,
consent, waiver or other Act of the Holder of any Security shall bind every
future Holder of the same Security and the Holder of every Security issued upon
the registration of transfer thereof or in exchange therefor or in lieu thereof
in respect of anything done, omitted or suffered to be done by the Trustee or
the Company in reliance thereon, regardless of whether notation of such action
is made upon such Security.

(e)                Without limiting the foregoing, a Holder entitled to give or
take any action hereunder with regard to any particular Security may do so with
regard to all or any part of the principal amount of such Security or by one or
more duly appointed agents each of which may do so pursuant to such appointment
with regard to all or any different part of such principal amount.

 

10

 



(f)                The Company may set any day as the record date for the
purpose of determining the Holders of Outstanding Securities of any series
entitled to give or take any request, demand, authorization, direction, notice,
consent, waiver or other Act provided or permitted by this Indenture to be given
or taken by Holders of Securities of such series, but the Company shall have no
obligation to do so. With regard to any record date set pursuant to this
paragraph, the Holders of Outstanding Securities of the relevant series on such
record date (or their duly appointed agents), and only such Persons, shall be
entitled to give or take the relevant action, regardless of whether such Holders
remain Holders after such record date.

1.6              Notices, Etc., to Trustee and Company.

(a)                Any notice or communication by the Company or the Trustee to
the others is duly given if in writing and delivered in Person or mailed by
first class mail (registered or certified, return receipt requested), telecopier
or overnight air courier guaranteeing next day delivery, to the others’ address:

 

If to the Company:

 

Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95035

Facsimile: (916) 446-3937

Attention: General Counsel

 

If to the Trustee:

 

U.S. Bank National Association, as Trustee

Global Corporate Trust Services

One California Street, Suite 1000

San Francisco, CA 94111

Attn: A. Fung (Pacific Ethanol)

Facsimile: (415) 677-3769

(b)               The Company or the Trustee, by notice to the others, may
designate additional or different addresses for subsequent notices or
communications.

(c)                All notices and communications (other than those sent to
Holders) shall be deemed to have been duly given: at the time delivered by hand,
if personally delivered; three Business Days after being deposited in the mail,
postage prepaid, if mailed; when receipt acknowledged, if telecopied; and the
next Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery.

 

11

 



1.7              Notice to Holders; Waiver. Where this Indenture provides for
notice to Holders of any event, such notice shall be sufficiently given (unless
otherwise herein expressly provided) if in writing and mailed, first-class
postage prepaid, to each Holder affected by such event, at his address as it
appears in the Security Register, not later than the latest date, and not
earlier than the earliest date, prescribed for the giving of such notice. In any
case where notice to Holders is given by mail, neither the failure to mail such
notice, nor any defect in any notice so mailed, to any particular Holder shall
affect the sufficiency of such notice with respect to other Holders. Any notice
mailed to a Holder in the manner herein prescribed shall be conclusively deemed
to have been received by such Holder, regardless of whether such Holder actually
receives such notice.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.

1.8              Conflict with Trust Indenture Act. If any provision hereof
limits, qualifies or conflicts with a provision of the Trust Indenture Act that
is required under such Act to be a part of and govern this Indenture, the latter
provision shall control. If any provision of this Indenture modifies or excludes
any provision of the Trust Indenture Act that may be so modified or excluded,
the latter provision shall be deemed to apply to this Indenture as so modified
or excluded, as the case may be.

1.9              Effect of Headings and Table of Contents. The Article and
Section headings herein and the Table of Contents are for convenience only and
shall not affect the construction hereof.

1.10            Successors and Assigns. All covenants and agreements in this
Indenture by the Company shall bind their respective successors and assigns,
whether so expressed or not.

1.11           Separability Clause. In case any provision in this Indenture or
in the Securities shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

1.12           Benefits of Indenture. Nothing in this Indenture or in the
Securities express or implied, shall give to any Person, other than the parties
hereto and their successors hereunder, the holders of Senior Debt and the
Holders, any benefit or any legal or equitable right, remedy or claim under this
Indenture.

 

12

 



1.13          Governing Law. THIS INDENTURE AND THE SECURITIES SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

1.14          Legal Holidays. In any case where any Interest Payment Date,
Redemption Date or Stated Maturity of any Security shall not be a Business Day
at any Place of Payment, then (notwithstanding any other provision of this
Indenture or of the Securities (other than a provision of the Securities of any
series that specifically states that such provision shall apply in lieu of this
Section 1.14)) payment of interest or principal and any premium need not be made
at such Place of Payment on such date, but may be made on the next succeeding
Business Day at such Place of Payment with the same force and effect as if made
on the Interest Payment Date or Redemption Date, or at the Stated Maturity,
provided that no interest shall accrue for the period from and after such
Interest Payment Date, Redemption Date or Stated Maturity, as the case may be.

1.15          Securities in a Composite Currency, Currency Unit or Foreign
Currency. Unless otherwise specified in an Officer’s Certificate delivered
pursuant to Section 3.1 of this Indenture with respect to a particular series of
Securities, whenever for purposes of this Indenture any action may be taken by
the Holders of a specified percentage in aggregate principal amount of
Securities of all series or all series affected by a particular action at the
time Outstanding and, at such time, there are Outstanding Securities of any
series which are denominated in a coin, currency or currencies other than
Dollars (including, but not limited to, any composite currency, currency units
or Foreign Currency), then the principal amount of Securities of such series
which shall be deemed to be Outstanding for the purpose of taking such action
shall be that amount of Dollars that could be obtained for such amount at the
Market Exchange Rate. For purposes of this Section 1.15, the term “Market
Exchange Rate” shall mean the noon Dollar buying rate in The City of New York
for cable transfers of such currency or currencies as published by the Federal
Reserve Bank of New York, as of the most recent available date. If such Market
Exchange Rate is not so available for any reason with respect to such currency,
the Trustee shall use, in its sole discretion and without liability on its part,
such quotation of the Federal Reserve Bank of New York as of the most recent
available date, or quotations or rates of exchange from one or more major banks
in The City of New York or in the country of issue of the currency in question,
which for purposes of euros shall be Brussels, Belgium, or such other quotations
or rates of exchange as the Trustee shall deem appropriate. The provisions of
this paragraph shall apply in determining the equivalent principal amount in
respect of Securities of a series denominated in a currency other than Dollars
in connection with any action taken by Holders of Securities pursuant to the
terms of this Indenture.

All decisions and determinations of the Trustee regarding the Market Exchange
Rate or any alternative determination provided for in the preceding paragraph
shall be in its sole discretion and shall, in the absence of manifest error, be
conclusive to the extent permitted by law for all purposes and irrevocably
binding upon the Issuer and all Holders.

 

13

 



1.16          Payment in Required Currency; Judgment Currency. The Company
agrees, to the fullest extent that it may effectively do so under applicable
law, that (a) if for the purpose of obtaining judgment in any court it is
necessary to convert the sum due in respect of the principal of or interest on
the Securities of any series (the “Required Currency”) into a currency in which
a judgment will be rendered (the “Judgment Currency”), the rate of exchange used
shall be the rate at which in accordance with normal banking procedures the
Trustee could purchase in The City of New York the Required Currency with the
Judgment Currency on the day on which final unappealable judgment is entered,
unless such day is not a Banking Day, then, to the extent permitted by
applicable law, the rate of exchange used shall be the rate at which in
accordance with normal banking procedures the Trustee could purchase in The City
of New York the Required Currency with the Judgment Currency on the Banking Day
next preceding the day on which final unappealable judgment is entered and (b)
its obligations under this Indenture to make payments in the Required Currency
(i) shall not be discharged or satisfied by any tender, or any recovery pursuant
to any judgment (regardless of whether entered in accordance with subclause
(a)), in any currency other than the Required Currency, except to the extent
that such tender or recovery shall result in the actual receipt, by the payee,
of the full amount of the Required Currency expressed to be payable in respect
of such payments, (ii) shall be enforceable as an alternative or additional
cause of action for the purpose of recovering in the Required Currency the
amount, if any, by which such actual receipt shall fall short of the full amount
of the Required Currency so expressed to be payable and (iii) shall not be
affected by judgment being obtained for any other sum due under this Indenture.

1.17          Language of Notices, Etc. Any request, demand, authorization,
direction, notice, consent, waiver or Act required or permitted under this
Indenture shall be in the English language, except that any published notice may
be in an official language of the country of publication.

1.18          Incorporators, Shareholders, Officers and Directors of the Company
Exempt from Individual Liability. No recourse under or upon any obligation,
covenant or agreement of or contained in this Indenture or of or contained in
any Security or for any claim based thereon or otherwise in respect thereof, or
in any Security or because of the creation of any indebtedness represented
thereby, shall be had against any incorporator, stockholder, member, officer,
manager or director, as such, past, present or future, of the Company or any
successor Person, either directly or through the Company or any successor
Person, whether by virtue of any constitution, statute or rule of law, or by the
enforcement of any assessment or penalty or otherwise, it being expressly
understood that all such liability is hereby expressly waived and released as a
condition of, and as a part of the consideration for, the execution of this
Indenture and the issue of the Securities.

ARTICLE Two
SECURITY FORMS

2.1             Forms Generally. The Securities of each series shall be in
substantially the form set forth in this Article Two, or in such other form or
forms as shall be established by or pursuant to a Board Resolution or in one or
more indentures supplemental hereto, in each case with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon as may be
required to comply with the rules of any securities exchange or as may,
consistently herewith, be determined by the officers executing such Securities
as evidenced by their execution thereof.

 

14

 



The definitive Securities shall be printed, lithographed or engraved on steel
engraved borders or may be produced in any other manner, all as determined by
the officers executing such Securities, as evidenced by their execution thereof.
If the form of Securities of any series is established by action taken pursuant
to a Board Resolution, a copy of an appropriate record of such action shall be
certified by an authorized officer or other authorized person on behalf of the
Company and delivered to the Trustee at or prior to the delivery of the Company
Order contemplated by Section 3.3 for the authentication and delivery of such
Securities.

The forms of Global Securities of any series shall have such provisions and
legends as are customary for Securities of such series in global form, including
without limitation any legend required by the Depositary for the Securities of
such series.

2.2              Form of Face of Security. [If the Security is an Original Issue
Discount Security, insert—FOR PURPOSES OF SECTION 1275 OF THE UNITED STATES
INTERNAL REVENUE CODE OF 1986, AS AMENDED, THE AMOUNT OF THE ORIGINAL ISSUE
DISCOUNT IS _______________, THE ISSUE DATE IS _______________, 20__ [AND]
[_____,] THE YIELD TO MATURITY IS _______________ [_____,] [AND THE ORIGINAL
ISSUE DISCOUNT FOR THE SHORT ACCRUAL PERIOD IS _______________ AND THE METHOD
USED TO DETERMINE THE YIELD THEREFOR IS _______________]]

[Insert any other legend required by the Code or the regulations thereunder.]

[If a Global Security,—insert legend required by Section 2.4 of the Indenture]
[If applicable, insert —UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION, TO THE
COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
SECURITY ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND
ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE
OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE
THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

 

 

15

 



PACIFIC ETHANOL, INC.

[TITLE OF SECURITY]

No _______________   U.S. $__________

[CUSIP No. ________]

PACIFIC ETHANOL, INC., a company duly incorporated under the laws of the State
of Delaware (herein called the “Company,” which term includes any successor or
resulting Person under the Indenture hereinafter referred to), for value
received, hereby promises to pay to _______________, or registered assigns, the
principal sum of _______________ United States Dollars on _______________. [If
the Security is to bear interest prior to Maturity, insert—, and to pay interest
thereon from _______________ or from the most recent Interest Payment Date to
which interest has been paid or duly provided for, semi-annually on
_______________ and _______________ in each year, commencing _______________, at
the rate of _____% per annum, until the principal hereof is paid or made
available for payment [if applicable, insert—, and at the rate of _____% per
annum on any overdue principal and premium and on any installment of interest
(to the extent that the payment of such interest shall be legally enforceable)].
The interest so payable, and punctually paid or duly provided for, on any
Interest Payment Date will, as provided in such Indenture, be paid to the Person
in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on the Regular Record Date for such
interest, which shall be the _______________ or _______________ (regardless of
whether a Business Day), as the case may be, next preceding such Interest
Payment Date. Any such interest not so punctually paid or duly provided for will
forthwith cease to be payable to the Holder on such Regular Record Date and may
either be paid to the Person in whose name this Security (or one or more
Predecessor Securities) is registered at the close of business on a Special
Record Date for the payment of such Defaulted Interest to be fixed by the
Trustee, notice whereof shall be given to Holders of Securities of this series
not less than 10 days prior to such Special Record Date, or be paid at any time
in any other lawful manner not inconsistent with the requirements of any
securities exchange on which the Securities of this series may be listed, and
upon such notice as may be required by such exchange, all as more fully provided
in said Indenture].

[If the Security is not to bear interest prior to Maturity, insert—The principal
of this Security shall not bear interest except in the case of a default in
payment of principal upon acceleration, upon redemption or at Stated Maturity
and in such case the overdue principal of this Security shall bear interest at
the rate of _____% per annum (to the extent that the payment of such interest
shall be legally enforceable), which shall accrue from the date of such default
in payment to the date payment of such principal has been made or duly provided
for. Interest on any overdue principal shall be payable on demand. Any such
interest on any overdue principal that is not so paid on demand shall bear
interest at the rate of _____% per annum (to the extent that the payment of such
interest shall be legally enforceable), which shall accrue from the date of such
demand for payment to the date payment of such interest has been made or duly
provided for, and such interest shall also be payable on demand.]

 

16

 



[If a Global Security, insert—Payment of the principal of (and premium, if any)
and [if applicable, insert—any such] interest on this Security will be made by
transfer of immediately available funds to a bank account in _______________
designated by the Holder in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts [state other currency].]

[If a Definitive Security, insert—Payment of the principal of (and premium, if
any) and [if applicable, insert—any such] interest on this Security will be made
at the office or agency of the Company maintained for that purpose in
_______________, in such coin or currency of the United States of America as at
the time of payment is legal tender for payment of public and private debts]
[state other currency] [or subject to any laws or regulations applicable thereto
and to the right of the Company (as provided in the Indenture) to rescind the
designation of any such Paying Agent, at the [main] offices of _______________
in _______________, or at such other offices or agencies as the Company may
designate, by [United States Dollar] [state other currency] check drawn on, or
transfer to a [United States Dollar] account maintained by the payee with, a
bank in The City of New York (so long as the applicable Paying Agency has
received proper transfer instructions in writing at least _____ days prior to
the payment date)] [if applicable, insert—; provided, however, that payment of
interest may be made at the option of the Company by [United States Dollar]
[state other currency] check mailed to the addresses of the Persons entitled
thereto as such addresses shall appear in the Security Register] [or by transfer
to a [United States Dollar] [state other currency] account maintained by the
payee with a bank in The City of New York [state other Place of Payment] (so
long as the applicable Paying Agent has received proper transfer instructions in
writing by the record date prior to the applicable Interest Payment Date)].]

Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Security shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.



Date _______________________ PACIFIC ETHANOL, INC             By:            

 

17

 

 

2.3              Form of Reverse of Security. This Security is one of a duly
authorized issue of subordinated securities of the Company (herein called the
“Securities”), issued and to be issued in one or more series under an Indenture,
dated as of _______________, 20__ (herein called the “Indenture”), between the
Company and [TRUSTEE] (herein called the “Trustee,” which term includes any
successor trustee under the Indenture), to which Indenture and all indentures
supplemental thereto reference is hereby made for a statement, of the respective
rights, limitations of rights, duties and immunities thereunder of the Company,
the Trustee and the Holders of the Securities and of the terms upon which the
Securities are, and are to be, authenticated and delivered. As provided in the
Indenture, the Securities may be issued in one or more series, which different
series may be issued in various aggregate principal amounts, may mature at
different times, may bear interest, if any, at different rates, may be subject
to different redemption provisions, if any, may be subject to different sinking,
purchase or analogous funds, if any, may be subject to different covenants and
Events of Default and may otherwise vary as in the Indenture provided or
permitted. This Security is one of the series designated on the face hereof [,
limited in aggregate principal amount to $_______________].

This security is the general, unsecured, subordinated obligation of the Company.

[If applicable, insert—The Securities of this series are subject to redemption
upon not less than _____ days’ notice by mail, [if applicable, insert, —(1) on
_______________ in any year commencing with the year _____ and ending with the
year _____ through operation of the sinking fund for this series at a Redemption
Price equal to 100% of the principal amount, and (2) ] at any time [on or after
_______________, 20__], as a whole or in part, at the election of the Company,
at the following Redemption Prices (expressed as percentages of the principal
amount): If redeemed [on or before _______________, _____%, and if redeemed]
during the 12-month period beginning _______________ of the years indicated,

Year Redemption Price Year Redemption Price                

and thereafter at a Redemption Price equal to % of the principal amount,
together in the case of any such redemption [if applicable, insert—(whether
through operation of the sinking fund or otherwise)] with accrued interest to
the Redemption Date, but interest installments whose Stated Maturity is on or
prior to such Redemption Date will be payable to the Holders of such Securities,
or one or more Predecessor Securities, of record at the close of business on the
relevant record dates referred to on the face hereof, all as provided in the
Indenture.]

[If applicable, insert—The Securities of this series are subject to redemption
upon not less than _____ nor more than _____ days’ notice by mail, (1) on
_______________ in any year commencing with the year and ending with the year
_____ through operation of the sinking fund for this series at the Redemption
Prices for redemption through operation of the sinking fund (expressed as
percentages of the principal amount) set forth in the table below, and (2) at
anytime [on or after _______________], as a whole or in part, at the election of
the Company, at the Redemption Prices for redemption otherwise than through
operation of the sinking fund (expressed as percentages of the principal amount)
set forth in the table below: If redeemed during the 12-month period beginning
_______________ of the years indicated,

 

18

 

 

Year   Redemption Price for Redemption Through
Operation of the Sinking Fund   Redemption Price for Redemption Otherwise Than
Through Operation of the Sinking Fund                    

and thereafter at a Redemption Price equal to _____% of the principal amount,
together in the case of any such redemption (whether through operation of the
sinking fund or otherwise) with accrued interest to the Redemption Date, but
interest installments whose Stated Maturity is on or prior to such Redemption
Date will be payable to the Holders of such Securities, or one or more
Predecessor Securities, of record at the close of business on the relevant
record dates referred to on the face hereof, all as provided in the Indenture.]

[If applicable, insert—Notwithstanding the foregoing, the Company may not, prior
to _______________, redeem any Securities of this series as contemplated by
[clause (2) of] the preceding paragraph as a part of, or in anticipation of, any
refunding operation by the application, directly or indirectly, of moneys
borrowed having an interest cost to the Company (calculated in accordance with
generally accepted financial practice) of less than _____% per annum.]

[If applicable, insert—The sinking fund for this series provides for the
redemption on _______________ in each year beginning with the year _____ and
ending with the year _____ of [not less than] $__________ [(“mandatory sinking
fund”) and not more than $__________] aggregate principal amount of Securities
of this series. [Securities of this series acquired or redeemed by the Company
otherwise than through [mandatory] sinking fund payments may be credited against
subsequent [mandatory] sinking fund payments otherwise required to be made [If
applicable, insert— in the inverse order in which they become due].]

[If the Securities are subject to redemption in part of any kind, insert—In the
event of redemption of this Security in part only, a new Security or Securities
of this series and of like tenor for the unredeemed portion hereof will be
issued in the name of the Holder hereof upon the cancellation hereof.]

[If applicable, insert—The Securities of this series are not redeemable prior to
Stated Maturity.]

[If the Security is not an Original Issue Discount Security, insert—If an Event
of Default with respect to Securities of this series shall occur and be
continuing, the principal of the Securities of this series may be declared due
and payable in the manner and with the effect provided in the Indenture.]

[If the Security is an Original Issue Discount Security, insert —If an Event of
Default with respect to Securities of this series shall occur and be continuing,
an amount of principal of the Securities of this series may be declared due and
payable in the manner and with the effect provided in the Indenture. Such amount
shall be equal to —insert formula for determining the amount. Upon payment (i)
of the amount of principal so declared due and payable and (ii) of interest on
any overdue principal and overdue interest (in each case to the extent that the
payment of such interest shall be legally enforceable), all of the Company’s
obligations in respect of the payment of the principal of and interest, if any,
on the Securities of this series shall terminate.]

 

19

 



The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Securities of each series to be
affected under the Indenture at any time by the Company and the Trustee with the
consent of the Holders of a majority in principal amount of the Securities at
the time Outstanding of each series to be affected. The Indenture also contains
provisions permitting the Holders of specified percentages in principal amount
of the Securities of each series at the time Outstanding, on behalf of the
Holders of all Securities of such series, to waive compliance by the Company
with certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Security shall be conclusive and binding upon such Holder and upon all
future Holders of this Security and of any Security issued upon the registration
of transfer hereof or in exchange herefor or in lieu hereof, regardless of
whether notation of such consent or waiver is made upon this Security.

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of (and premium, if any) and interest on
this Security at the times, place(s) and rate, and in the coin or currency,
herein prescribed.

[If a Global Security, insert—This Global Security or portion hereof may not be
exchanged for Definitive Securities of this series except in the limited
circumstances provided in the Indenture. The holders of beneficial interests in
this Global Security will not be entitled to receive physical delivery of
Definitive Securities except as described in the Indenture and will not be
considered the Holders thereof for any purpose under the Indenture.]

[If a Definitive Security, insert—As provided in the Indenture and subject to
certain limitations therein set forth, the transfer of this Security is
registerable in the Security Register, upon surrender of this Security for
registration of transfer at the office or agency of the Company in [If
applicable, insert—any place where the principal of and any premium and interest
on this Security are payable] [If applicable, insert—The City of New York [, or,
subject to any laws or regulations applicable thereto and to the right of the
Company (limited as provided in the Indenture) to rescind the designation of any
such transfer agent, at the [main] offices of _______________ in _______________
or at such other offices or agencies as the Company may designate]], duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Company and the Security Registrar duly executed by, the
Holder hereof or his attorney duly authorized in writing, and thereupon one or
more new Securities of this series and of like tenor, of authorized
denominations and for the same aggregate principal amount, will be issued to the
designated transferee or transferees.]

The Securities of this series are issuable only in registered form without
coupons in denominations of U.S. $      and any integral multiple thereof. As
provided in the Indenture and subject to certain limitations therein set forth,
Securities of this series are exchangeable for a like aggregate principal amount
of Securities of this series and of like tenor of a different authorized
denomination, as requested by the Holder surrendering the same.

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

 

20

 



Prior to due presentment of this Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name this Security is registered as the owner hereof for all
purposes, regardless of whether this Security be overdue, and none of the
Company, the Trustee nor any such agent shall be affected by notice to the
contrary.

This Security is subordinated in right of payment to Senior Debt, to the extent
and in the manner provided in the Indenture.

No recourse under or upon any obligation, covenant or agreement of or contained
in the Indenture or of or contained in any Security, or for any claim based
thereon or otherwise in respect thereof, or in any Security, or because of the
creation of any indebtedness represented thereby, shall be had against any
incorporator, stockholder, member, officer, manager or director, as such, past,
present or future, of the Company or of any successor Person, either directly or
through the Company or any successor Person, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment,
penalty or otherwise; it being expressly understood that all such liability is
hereby expressly waived and released by the acceptance hereof and as a condition
of, and as part of the consideration for, the Securities and the execution of
the Indenture.

The Indenture provides that the Company (a) will be discharged from any and all
obligations in respect of the Securities (except for certain obligations
described in the Indenture), or (b) need not comply with certain restrictive
covenants of the Indenture, in each case if the Company deposits, in trust, with
the Trustee money or U.S. Government Obligations (or a combination thereof)
which through the payment of interest thereon and principal thereof in
accordance with their terms will provide money, in an amount sufficient to pay
all the principal of and interest on the Securities, but such money need not be
segregated from other funds except to the extent required by law.

Except as otherwise defined herein, all terms used in this Security which are
defined in the Indenture shall have the meanings assigned to them in the
Indenture.

[If a Definitive Security, insert as a separate page—

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

(Please Print or Typewrite Name and Address of Assignee)

the within instrument of PACIFIC ETHANOL, INC. and does hereby irrevocably
constitute and appoint _______________ Attorney to transfer said instrument on
the books of the within-named Company, with full power of substitution in the
premises.

Please Insert Social Security or Other Identifying Number of Assignee:  

 

Dated:___________________     (Signature)

NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within instrument in every particular, without
alteration or enlargement or any change whatever.]

 

21

 

 

2.4              Global Securities. Every Global Security authenticated and
delivered hereunder shall bear a legend in substantially the following form:

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE THEREOF. THIS SECURITY MAY NOT BE TRANSFERRED TO, OR REGISTERED OR
EXCHANGED FOR SECURITIES REGISTERED IN THE NAME OF, ANY PERSON OTHER THAN THE
DEPOSITARY OR A NOMINEE THEREOF AND NO SUCH TRANSFER MAY BE REGISTERED, EXCEPT
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

EVERY SECURITY AUTHENTICATED AND DELIVERED UPON REGISTRATION OF TRANSFER OF, OR
IN EXCHANGE FOR OR IN LIEU OF, THIS SECURITY SHALL BE A GLOBAL SECURITY SUBJECT
TO THE FOREGOING, EXCEPT IN SUCH LIMITED CIRCUMSTANCES.

If Securities of a series are issuable in whole or in part in the form of one or
more Global Securities, as specified as contemplated by Section 3.1, then,
notwithstanding clause (i) of Section 3.1 and the provisions of Section 3.2, any
Global Security shall represent such of the Outstanding Securities of such
series as shall be specified therein and may provide that it shall represent the
aggregate amount of Outstanding Securities from time to time endorsed thereon
and that the aggregate amount of Outstanding Securities represented thereby may
from time to time be reduced or increased, as the case may be, to reflect
exchanges. Any endorsement of a Global Security to reflect the amount, or any
reduction or increase in the amount, of Outstanding Securities represented
thereby shall be made in such manner and upon instructions given by such Person
or Persons as shall be specified therein or in a Company Order. Subject to the
provisions of Section 3.3, Section 3.4 and Section 3.5, the Trustee shall
deliver and redeliver any Global Security in the manner and upon instructions
given by the Person or Persons specified therein or in the applicable Company
Order. Any instructions by the Company with respect to endorsement or delivery
or redelivery of a Global Security shall be in a Company Order (which need not
comply with Section 1.3 and need not be accompanied by an Opinion of Counsel).

The provisions of the last sentence of Section 3.3 shall apply to any Security
represented by a Global Security if such Security was never issued and sold by
the Company and the Company delivers to the Trustee the Global Security together
with a Company Order (which need not comply with Section 1.3 and need not be
accompanied by an Opinion of Counsel) with regard to the reduction or increase,
as the case may be, in the principal amount of Securities represented thereby,
together with the written statement contemplated by the last sentence of
Section 3.3.

2.5              Form of Trustee’s Certificate of Authentication. The Trustee’s
certificate(s) of authentication shall be in substantially the following form:

This is one of the Securities of the series designated [insert title of
applicable series] referred to in the within-mentioned Indenture.

 

    as Trustee         By:       Authorized Officer



22

 

ARTICLE Three
THE SECURITIES

3.1              Amount Unlimited; Issuable in Series. The aggregate principal
amount of Securities which may be authenticated and delivered under this
Indenture is unlimited.

The Securities may be issued in one or more series. There shall be established
in or pursuant to a Board Resolution, and set forth, or determined in the manner
provided, in an Officer’s Certificate, or established in one or more indentures
supplemental hereto, prior to the issuance of Securities of any series,

(a)                the title of the Securities of the series (which shall
distinguish the Securities of the series from all other Securities and which may
be part of a series of Securities previously issued);

(b)               any limit upon the aggregate principal amount of the
Securities of the series which may be authenticated and delivered under this
Indenture (except for Securities authenticated and delivered upon registration
of transfer of, or in exchange for, or in lieu of, other Securities of the
series pursuant to Section 3.4, Section 3.5, Section 3.6, Section 9.6 or
Section 11.7 and except for any Securities which, pursuant to Section 3.3, are
deemed never to have been authenticated and delivered hereunder);

(c)                the Person to whom any interest on a Security of the series
shall be payable, if other than the Person in whose name that Security (or one
or more Predecessor Securities) is registered at the close of business on the
Regular Record Date for such interest;

(d)               the date or dates on which the principal of the Securities of
the series is payable or the method of determination thereof;

(e)                the rate or rates at which the Securities of the series shall
bear interest, if any, or the formula, method or provision pursuant to which
such rate or rates are determined, the date or dates from which such interest
shall accrue or the method of determination thereof, the Interest Payment Dates
on which such interest shall be payable and the Regular Record Date for the
interest payable on any Interest Payment Date;

(f)                the place or places where, subject to the provisions of
Section 10.2, the principal of and any premium and interest on Securities of the
series shall be payable, Securities of the series may be surrendered for
registration of transfer, Securities of the series may be surrendered for
exchange and notices, and demands to or upon the Company in respect of the
Securities of the series and this Indenture may be served;

(g)               the period or periods within which, the price or prices at
which and the terms and conditions upon which Securities of the series may be
redeemed, in whole or in part, at the option of the Company;

 

23

 

 

(h)               the obligation, if any, of the Company to redeem or purchase
Securities of the series pursuant to any sinking fund or analogous provisions or
at the option of a Holder thereof and the period or periods within which, the
price or prices at which and the terms and conditions upon which Securities of
the series shall be redeemed or purchased, in whole or in part, pursuant to such
obligation;

(i)                 if other than denominations of $1,000 and any integral
multiple thereof, the denominations in which Securities of the series shall be
issuable;

(j)                 whether payment of principal of and premium, if any, and
interest, if any, on the Securities of the series shall be without deduction for
taxes, assessments or governmental charges paid by Holders of the series;

(k)                if other than the principal amount thereof, the portion of
the principal amount of Securities of the series which shall be payable upon
declaration of acceleration of the Maturity thereof pursuant to Section 5.2;

(l)                 if the amount of payments of principal of and any premium or
interest on the Securities of the series may be determined with reference to an
index, the manner in which such amounts shall be determined;

(m)               if and as applicable, that the Securities of the series shall
be issuable in whole or in part in the form of one or more Global Securities
and, in such case, the Depositary or Depositaries for such Global Security or
Global Securities and any circumstances other than those set forth in
Section 3.5 in which any such Global Security may be transferred to, and
registered and exchanged for Securities registered in the name of, a Person
other than the Depositary for such Global Security or a nominee thereof and in
which any such transfer may be registered;

(n)               any deletions from, modifications of or additions to the
Events of Default set forth in Section 5.1 or the covenants of the Company set
forth in Article Ten with respect to the Securities of such series;

(o)               whether and under what circumstances the Company will pay
additional amounts on the Securities of the series held by a Person who is not a
U.S. Person in respect of any tax, assessment or governmental charge withheld or
deducted and, if so, whether the Company will have the option to redeem the
Securities of the series rather than pay such additional amounts;

(p)               if the Securities of the series are to be issuable in
definitive form (whether upon original issue or upon exchange of a temporary
Security of such series) only upon receipt of certain certificates or other
documents or satisfaction of other conditions, the form and terms of such
certificates, documents or conditions;

(q)               if the Securities of the series are to be convertible into or
exchangeable for any other security or property of the Company, including,
without limitation, securities of another Person held by the Company or its
Affiliates and, if so, the terms thereof;

 

24

 

 

(r)                 if other than as provided in Section 13.2 and Section 13.3,
the means of Legal Defeasance or Covenant Defeasance as may be specified for the
Securities of the series;

(s)                if other than the Trustee, the identity of the initial
Security Registrar and any initial Paying Agent; and

(t)                 any other terms of the series (which terms shall not be
inconsistent with the provisions of this Indenture).

All Securities of any one series shall be substantially identical except as to
denomination and except as may otherwise be provided in or pursuant to the Board
Resolution referred to above and (subject to Section 3.3) set forth, or
determined in the manner provided, in the Officer’s Certificate referred to
above or in any such indenture supplemental hereto.

All Securities of any one series need not be issued at the same time and, unless
otherwise provided, a series may be reopened, without the consent of the
Holders, for increases in the aggregate principal amount of such series of
Securities and issuances of additional Securities of such series or for the
establishment of additional terms with respect to the Securities of such series.

If any of the terms of the series are established by action taken by or pursuant
to a Board Resolution, a copy of an appropriate record of such action shall be
certified by an authorized officer or other authorized person on behalf of the
Company and delivered to the Trustee at or prior to the delivery of the
Officer’s Certificate setting forth, or providing the manner for determining,
the terms of the series.

With respect to Securities of a series subject to a Periodic Offering, such
Board Resolution or Officer’s Certificate may provide general terms for
Securities of such series and provide either that the specific terms of
particular Securities of such series shall be specified in a Company Order or
that such terms shall be determined by the Company or one or more agents thereof
designated in an Officer’s Certificate, in accordance with a Company Order.

3.2              Denominations. The Securities of each series shall be issuable
in registered form without coupons in such denominations as shall be specified
as contemplated by Section 3.1. In the absence of any such provisions with
respect to the Securities of any series, the Securities of such series shall be
issuable in denominations of $1,000 and any integral multiple thereof.

3.3              Execution, Authentication, Delivery and Dating. The Securities
shall be executed on behalf of the Company by its Chairman of the Board, its
Chief Executive Officer, its President, its Chief Financial Officer or any of
its Vice Presidents and need not be attested. The signature of any of these
officers on the Securities may be manual or facsimile.

Securities bearing the manual or facsimile signatures of individuals who were at
any time the proper officers of the Company shall bind the Company
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Securities or did not
hold such offices at the date of such Securities.

 

25

 

 

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Securities of any series executed by the
Company to the Trustee for authentication, together with a Company Order for the
authentication and delivery of such Securities, and the Trustee in accordance
with the Company Order shall authenticate and deliver such Securities; provided,
however, that in the case of Securities offered in a Periodic Offering, the
Trustee shall authenticate and deliver such Securities from time to time in
accordance with such other procedures (including, without limitation, the
receipt by the Trustee of oral or electronic instructions from the Company or
its duly authorized agents, thereafter promptly confirmed in writing) acceptable
to the Trustee as may be specified by or pursuant to a Company Order delivered
to the Trustee prior to the time of the first authentication of Securities of
such series. If the forms or terms of the Securities of the series have been
established in or pursuant to one or more Board Resolutions as permitted by
Section 2.1 and Section 3.1, in authenticating such Securities, and accepting
the additional responsibilities under this Indenture in relation to such
Securities, the Trustee shall be entitled to receive such documents as it may
reasonably request. The Trustee shall also be entitled to receive, and (subject
to Section 6.1) shall be fully protected in relying upon, an Opinion of Counsel
stating,

(a)                if the form or forms of such Securities has been established
in or pursuant to a Board Resolution as permitted by Section 2.1, that each such
form has been established in conformity with the provisions of this Indenture;

(b)               if the terms of such Securities have been, or in the case of
Securities of a series offered in a Periodic Offering will be, established in or
pursuant to a Board Resolution as permitted by Section 3.1, that such terms have
been, or in the case of Securities of a series offered in a Periodic Offering
will be, established in conformity with the provisions of this Indenture,
subject, in the case of Securities of a series offered in a Periodic Offering,
to any conditions specified in such Opinion of Counsel; and

(c)                that such Securities when authenticated and delivered by the
Trustee and issued by the Company in the manner and subject to any conditions
and assumptions specified in such Opinion of Counsel, will constitute valid and
legally binding obligations of the Company enforceable in accordance with their
terms, subject to the following limitations: (i) bankruptcy, insolvency,
moratorium, reorganization, liquidation, fraudulent conveyance or transfer and
other similar laws of general applicability relating to or affecting the
enforcement of creditors’ rights, or to general equity principles, (ii) the
availability of equitable remedies being subject to the discretion of the court
to which application therefor is made; and (iii) such other usual and customary
matters as shall be specified in such Opinion of Counsel.

If such form or forms or terms have been so established, the Trustee shall not
be required to authenticate such Securities if the issue of such Securities
pursuant to this Indenture will affect the Trustee’s own rights, duties or
immunities under the Securities and this Indenture or otherwise in a manner
which is not reasonably acceptable to the Trustee.

 

26

 

 

Notwithstanding the provisions of Section 3.1 and of the preceding paragraph, if
all Securities of a series are not to be originally issued at one time, it shall
not be necessary to deliver the Officer’s Certificate otherwise required
pursuant to Section 3.1 or the Company Order and Opinion of Counsel otherwise
required pursuant to such preceding paragraph at or prior to the time of
authentication of each Security of such series if such documents are delivered
at or prior to the authentication upon original issuance of the first Security
of such series to be issued.

With respect to Securities of a series offered in a Periodic Offering, the
Trustee may rely, as to the authorization by the Company of any of such
Securities, on the form or forms and terms thereof and the legality, validity,
binding effect and enforceability thereof, upon the Opinion of Counsel and the
other documents delivered pursuant to Section 2.1 and Section 3.1 and this
Section, as applicable, in connection with the first authentication of
Securities of such series.

Each Security shall be dated the date of its authentication.

No Security shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Security a certificate
of authentication substantially in the form provided for herein executed by the
Trustee by manual signature of an authorized officer, and such certificate upon
any Security shall be conclusive evidence, and the only evidence, that such
Security has been duly authenticated and delivered hereunder and is entitled to
the benefits of this Indenture. Notwithstanding the foregoing, if any Security
shall have been authenticated and delivered hereunder but never issued and sold
by the Company, and the Company shall deliver such Security to the Trustee for
cancellation as provided in Section 3.9 for all purposes of this Indenture such
Security shall be deemed never to have been authenticated and delivered
hereunder and shall never be entitled to the benefits of this Indenture.

3.4              Temporary Securities. Pending the preparation of Definitive
Securities of any series, the Company may execute, and upon Company Order the
Trustee shall authenticate and deliver, temporary Securities which are printed,
lithographed, typewritten, mimeographed or otherwise produced, in any authorized
denomination, substantially of the tenor of the Definitive Securities in lieu of
which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the officers executing such Securities may
determine, as evidenced by their execution of such Securities.

If temporary Securities of any series are issued, the Company will cause
Definitive Securities of that series to be prepared without unreasonable delay.
After the preparation of Definitive Securities of such series, the temporary
Securities of such series shall be exchangeable for Definitive Securities of
such series upon surrender of the temporary Securities of such series at the
office or agency of the Company in a Place of Payment for that series, without
charge to the Holder. Upon surrender for cancellation of any one or more
temporary Securities of any series the Company shall execute and the Trustee
shall authenticate and deliver in exchange therefor a like principal amount of
Definitive Securities of the same series and tenor of authorized denominations.
Until so exchanged the temporary Securities of any series shall in all respects
be entitled to the same benefits under this Indenture as Definitive Securities
of such series.

 

27

 

 

3.5              Registration, Registration of Transfer and Exchange. The
Company shall cause to be kept at the office or agency of the Company in St.
Paul, Minnesota or in any other office or agency of the Company in a Place of
Payment required by Section 10.2 a register (the register maintained in such
office being herein sometimes referred to as the “Security Register”) in which,
subject to such reasonable regulations as it may prescribe, the Company shall
provide for the registration of Securities and of transfers of Securities. The
Trustee is hereby appointed as the initial “Security Registrar” for the purpose
of registering Securities and transfers of Securities as herein provided, and
its corporate trust office located at 60 Livingston Avenue, 3rd Floor, St. Paul,
Minnesota 55107, is the initial office or agency where the Securities Register
will be maintained. The Company may at any time replace such Security Registrar,
change such office or agency or act as its own Security Registrar. The Company
will give prompt written notice to the Trustee of any change of the Security
Registrar or of the location of such office or agency.

Upon surrender for registration of transfer of any Security of any series at the
office or agency maintained pursuant to Section 10.2 for such purpose, the
Company shall execute, and the Trustee shall authenticate and deliver, in the
name of the designated transferee or transferees, one or more new Securities of
the same series and tenor, of any authorized denominations and of a like
aggregate principal amount.

At the option of the Holder, Securities of any series (except a Global Security)
may be exchanged for other Securities of the same series and tenor, of any
authorized denominations and of a like aggregate principal amount, upon
surrender of the Securities to be exchanged at such office or agency. Whenever
any Securities are so surrendered for exchange, the Company shall execute and
the Trustee shall authenticate and deliver the Securities, which the Holder
making the exchange is entitled to receive.

All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Securities
surrendered upon such registration of transfer or exchange.

Every Security presented or surrendered for registration of transfer or for
exchange shall (if so required by the Company or the Trustee) be duly endorsed,
or be accompanied by a written instrument of transfer in form satisfactory to
the Company and the Security Registrar duly executed, by the Holder thereof or
his attorney duly authorized in writing.

No service charge shall be made for any registration of transfer or exchange of
Securities, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Securities, other than exchanges
pursuant to Section 3.4, Section 9.6 or Section 11.7 not involving any transfer.

The Company shall not be required (a) to issue, register the transfer of or
exchange Securities of any series during a period beginning at, the opening of
business 15 days before the day of the mailing of a notice of redemption of
Securities of that series selected for redemption under Section 11.3 and ending
at the close of business on the day of such mailing, or (b) to register the
transfer of or exchange any Security so selected for redemption in whole or in
part, except the unredeemed portion of any Security being redeemed in part.

 

28

 

 

Notwithstanding any other provisions of this Indenture and except as otherwise
specified with respect to any particular series of Securities as contemplated by
Section 3.1, a Global Security representing all or a portion of the Securities
of a series may not be transferred, except as a whole by the Depositary for such
series to a nominee of such Depositary or by a nominee of such Depositary to
such Depositary or another nominee of such Depositary or by such Depositary or
any such nominee to a successor Depositary for such series or a nominee of such
successor Depositary. Every Security authenticated and delivered upon
registration of, transfer of, or in exchange for or in lieu of, a Global
Security shall be a Global Security except as provided in the two paragraphs
immediately following.

If at any time the Depositary for any Securities of a series represented by one
or more Global Securities notifies the Company that it is unwilling or unable to
continue as Depositary for such Securities or if at any time the Depositary for
such Securities shall no longer be eligible to continue as Depositary under
Section 3.1 or ceases to be a clearing agency registered under the Exchange Act,
the Company shall appoint a successor Depositary with respect to such
Securities. If a successor Depositary for such Securities is not appointed by
the Company within 90 days after the Company receives such notice or becomes
aware of such ineligibility, the Company’s election pursuant to Section 3.1 that
such Securities be represented by one or more Global Securities shall no longer
be effective and the Company will execute and the Trustee, upon receipt of a
Company Order for the authentication and delivery of Definitive Securities of
such series, will authenticate and deliver, Securities of such series in
definitive registered form without coupons, in any authorized denominations, in
an aggregate principal amount equal to the principal amount of the Global
Security or Securities representing such Securities in exchange for such Global
Security or Securities registered in the names of such Persons as the Depositary
shall direct.

The Company may at any time and in its sole discretion determine that the
Securities of any series issued in the form of one or more Global Securities
shall no longer be represented by a Global Security or Securities. In such
event, the Company will execute and the Trustee, upon receipt of a Company Order
for the authentication and delivery of the Definitive Securities of such series,
will authenticate and deliver, Securities of such series in definitive
registered form without coupons, in any authorized denominations, in an
aggregate principal amount equal to the principal amount of the Global Security
or Securities representing such Securities in exchange for such Global Security
or Securities registered in the names of such Persons as the Depositary shall
direct.

If specified by the Company pursuant to Section 3.1 with respect to Securities
represented by a Global Security, the Depositary for such Global Security may
surrender such Global Security in exchange in whole or in part for Securities of
the same series and tenor in definitive registered form on such terms as are
acceptable to the Company, the Trustee and such Depositary. Thereupon, the
Company shall execute, and the Trustee, upon receipt of a Company Order for the
authentication and delivery of Securities in definitive registered form, shall
authenticate and deliver, without service charge:

(a)                to the Person specified by such Depositary a new Security or
Securities of the same series and tenor, of any authorized denominations as
requested by such Person, in an aggregate principal amount equal to and in
exchange for such Person’s beneficial interest in the Global Security; and

 

29

 

 

(b)               to such Depositary a new Global Security in a denomination
equal to the difference, if any, between the principal amount of the surrendered
Global Security and the aggregate principal amount of Securities authenticated
and delivered pursuant to clause (a) above.

Every Person who takes or holds any beneficial interest in a Global Security
agrees that:

(a)              the Company and the Trustee may deal with the Depositary as
sole owner of the Global Security and as the authorized representative of such
Person;

(b)              such Person’s rights in the Global Security shall be exercised
only through the Depositary and shall be limited to those established by law and
agreement between such Person and the Depositary and/or direct and indirect
participants of the Depositary;

(c)              the Depositary and its participants make book-entry transfers
of beneficial ownership among, and receive and transmit distributions of
principal and interest on the Global Securities to, such Persons in accordance
with their own procedures; and

(d)              none of the Company, the Trustee, nor any agent of any of them
will have any responsibility or liability for any aspect of the records relating
to or payments made on account of beneficial ownership interests of a Global
Security or for maintaining, supervising or reviewing any records relating to
such beneficial ownership interests.

3.6              Mutilated, Destroyed, Lost and Stolen Securities. If any
mutilated Security is surrendered to the Trustee, together with, in proper
cases, such security or indemnity as may be required by the Company or the
Trustee to save each of them and any agent of any of them harmless, the Company
shall execute and the Trustee shall authenticate and deliver in exchange
therefor a new Security of the same series and of like tenor and principal
amount and bearing a number not contemporaneously outstanding.

If there shall be delivered to the Company and the Trustee (a) evidence to their
satisfaction of the destruction, loss or theft of any Security and (b) such
security or indemnity as may be required by them to save each of them and any
agent of either of them harmless, then, in the absence of notice to the Company
or the Trustee that such Security has been acquired by a bona fide purchaser,
the Company shall execute and upon its request the Trustee shall authenticate
and deliver, in lieu of any such destroyed, lost or stolen Security, a new
Security of the same series and of like tenor and principal amount and bearing a
number not contemporaneously outstanding.

In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, the Company in its discretion may, instead of
issuing a new Security, pay such Security.

Upon the issuance of any new Security under this Section, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

 

30

 

 

Every new Security of any series issued pursuant to this Section in lieu of any
destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Company regardless of whether the destroyed, lost
or stolen Security shall be at any time enforceable by anyone, and shall be
entitled to all the benefits of this Indenture equally and proportionately with
any and all other Securities of that series duly issued hereunder.

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Securities.

3.7              Payment of Interest; Interest Rights Preserved. Except as
otherwise provided as contemplated by Section 3.1 with respect to any series of
Securities, interest on any Security which is payable, and is punctually paid or
duly provided for, on any Interest Payment Date shall be paid to the Person in
whose name that Security (or one or more Predecessor Securities) is registered
at the close of business on the Regular Record Date for such interest.

Any interest on any Security of any series which is payable, but is not
punctually paid or duly provided for, on any Interest Payment Date (herein
called “Defaulted Interest”) shall forthwith cease to be payable to the Holder
on the relevant Regular Record Date by virtue of having been such Holder, and
such Defaulted Interest may be paid by the Company, at its election in each
case, as provided in clause (a) or (b) below:

(a)                The Company may elect to make payment of any Defaulted
Interest to the Persons in whose names the Securities of such series (or their
respective Predecessor Securities) are registered at the close of business on a
Special Record Date for the payment of such Defaulted Interest, which shall be
fixed in the following manner. The Company shall notify the Trustee in writing
of the amount of Defaulted Interest proposed to be paid on each Security of such
series and the date of the proposed payment, and at the same time the Company
shall deposit with the Trustee an amount of money equal to the aggregate amount
proposed to be paid in respect of such Defaulted Interest or shall make
arrangements satisfactory to the Trustee for such deposit prior to the date of
the proposed payment, such money when deposited to be held in trust for the
benefit of the Persons entitled to such Defaulted Interest as in this clause
provided. Thereupon, the Trustee shall fix a Special Record Date for the payment
of such Defaulted Interest which shall be not more than 15 days and not less
than 10 days prior to the date of the proposed payment and not less than 10 days
after the receipt by the Trustee of the notice of the proposed payment. The
Trustee shall promptly notify the Company of such Special Record Date and, in
the name and at the expense of the Company, shall cause notice of the proposed
payment of such Defaulted Interest and the Special Record Date therefor to be
mailed, first-class postage prepaid, to each Holder of Securities of such series
at his address as it appears in the Security Register, not less than 10 days
prior to such Special Record Date. Notice of the proposed payment of such
Defaulted Interest and the Special Record Date therefor having been so mailed,
such Defaulted Interest shall be paid to the Persons in whose names the
Securities of such series (or their respective Predecessor Securities) are
registered at the close of business on such Special Record Date and shall no
longer be payable pursuant to the following clause (b).

 

31

 

 

(b)               The Company may make payment of any Defaulted Interest on the
Securities of any series in any other lawful manner not inconsistent with the
requirements of any securities exchange on which such Securities may be listed,
and upon such notice as may be required by such exchange, if, after notice given
by the Company to the Trustee of the proposed payment pursuant to this clause,
such manner of payment shall be deemed practicable by the Trustee.

Subject to the foregoing provisions of this Section, each Security delivered
under this Indenture upon registration of transfer of or in exchange for or in
lieu of any other Security shall carry the rights to interest accrued and
unpaid, and to accrue, which were carried by such other Security.

3.8              Persons Deemed Owners. Except as otherwise provided as
contemplated by Section 3.1 with respect to any series of Securities, prior to
due presentment of a Security for registration of transfer, the Company, the
Trustee and any agent thereof may treat the Person in whose name such Security
is registered as the owner of such Security for the purpose of receiving payment
of principal of and any premium and (subject to Section 3.5 and Section 3.7) any
interest on such Security and for all other purposes whatsoever, regardless of
whether such Security be overdue, and none of the Company, the Trustee nor any
agent of any of them shall be affected by notice to the contrary.

No holder of any beneficial interest in any Global Security held on its behalf
by a Depositary shall have any rights under this Indenture with respect to such
Global Security, and such Depositary may be treated by the Company, the Trustee
and any agent thereof as the owner of such Global Security for all purposes
whatsoever.

3.9              Cancellation. All Securities surrendered for payment,
redemption, registration of transfer or exchange or for credit against any
sinking fund payment shall, if surrendered to any Person other than the Trustee,
be delivered to the Trustee and shall be promptly canceled by it. The Company
may at any time deliver to the Trustee for cancellation any Securities
previously authenticated and delivered hereunder which the Company may have
acquired in any manner whatsoever, and may deliver to the Trustee (or to any
other Person for delivery to the Trustee) for cancellation any Securities
previously authenticated hereunder which the Company has not issued and sold,
and all Securities so delivered shall be promptly canceled by the Trustee. No
Securities shall be authenticated in lieu of or in exchange for any Securities
canceled as provided in this Section, except as expressly permitted by this
Indenture. All canceled Securities held by the Trustee shall be disposed of in
accordance with its customary practices, and the Trustee shall thereafter
deliver to the Company a certificate with respect to such disposition from time
to time upon written request.

3.10          Computation of Interest. Except as otherwise specified as
contemplated by Section 3.1 for Securities of any series, interest on the
Securities of each series shall be computed on the basis of a year of twelve
30-day months.

3.11          CUSIP or CINS Numbers. The Company in issuing the Securities may
use “CUSIP” or “CINS” numbers (if then generally in use, and in addition to the
other identification numbers printed on the Securities), and, if so, the Trustee
shall use “CUSIP” or “CINS” numbers in notices of redemption as a convenience to
Holders; provided, however, that any such notice may state that no
representation is made as to the correctness of such “CUSIP” or “CINS” numbers
either as printed on the Securities or as contained in any notice of a
redemption and that reliance may be placed only on the other identification
numbers printed on the Securities, and any such redemption shall not be affected
by any defect in or omission of such “CUSIP” or “CINS” numbers.

 

32

 

 

ARTICLE Four
SATISFACTION AND DISCHARGE

4.1             Satisfaction and Discharge of Indenture. This Indenture shall
cease to be of further effect and will be discharged with respect to the
Securities of any series (except as to any surviving rights of registration of
transfer or exchange of Securities and certain rights of the Trustee, in each
case, herein expressly provided for), and the Trustee, upon Company Request and
at the expense of the Company, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture with respect to such Securities,
when:

(a)               either

(i)                 all such Securities theretofore authenticated and delivered
(other than (A) such Securities which have been destroyed, lost or stolen and
which have been replaced or paid as provided in Section 3.6, and (B) such
Securities for whose payment money has theretofore been deposited in trust or
segregated and held in trust by the Company and thereafter repaid to the Company
or discharged from such trust, as provided in Section 10.3) have been delivered
to the Trustee for cancellation; or

(ii)              all such Securities not theretofore delivered to the Trustee
for cancellation:

(A)             have become due and payable, or

(B)              will become due and payable at their Stated Maturity within one
year, or

(C)              are to be called for redemption within one year under
arrangements satisfactory to the Trustee for the giving of notice of redemption
by the Trustee in the name, and at the expense, of the Company,

and the Company, in the case of (A), (B) or (C) above, has deposited or caused
to be deposited with the Trustee as trust funds in trust for such purpose an
amount sufficient to pay and discharge the entire indebtedness on such
Securities not theretofore delivered to the Trustee for cancellation, for
principal (and premium, if any) and interest to the date of such deposit (in the
case of Securities which have become due and payable) or to the Stated Maturity
or Redemption Date, as the case may be, together with instructions from the
Company irrevocably directing the Trustee to apply such funds to the payment
thereof at maturity or redemption, as the case may be;

(b)               the Company has paid or caused to be paid all other sums
payable hereunder by the Company with respect to such Securities; and

(c)                the Company has delivered to the Trustee an Officer’s
Certificate and an Opinion of Counsel, which, taken together, state that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture with respect to such Securities have been complied
with.

 



33

 

 

Notwithstanding the satisfaction and discharge of this Indenture with respect to
the Securities of any series, (x) the obligations of the Company to the Trustee
under Section 6.7, the obligations of the Trustee to any Authenticating Agent
under Section 6.14 and the right of the Trustee to resign under Section 6.10
shall survive, and (y) if money shall have been deposited with the Trustee
pursuant to clause (a) of this Section, the obligations of the Company and the
Trustee under Section 4.2, Section 6.6 and Section 10.2 and the last paragraph
of Section 10.3 shall survive.

4.2              Application of Trust Money. Subject to the provisions of the
last paragraph of Section 10.3, all money deposited with the Trustee pursuant to
Section 4.1 shall be held in trust and applied by it, in accordance with the
provisions of the Securities and this Indenture, to the payment, either directly
or through any Paying Agent (including the Company acting as its own Paying
Agent) as the Trustee may determine, to the Persons entitled thereto, of the
principal and any premium and interest for whose payment such money has been
deposited with the Trustee.

ARTICLE Five
REMEDIES

5.1              Events of Default. “Event of Default,” wherever used herein
with respect to Securities of any series, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(a)               default in the payment of any interest upon any Security of
that series when it becomes due and payable, and continuance of such default for
a period of 30 days (regardless of whether such payment is prohibited by the
provisions of Article Fourteen hereof); or

(b)               default in the payment of the principal of (or premium, if
any, on) any Security of that series at its Maturity (regardless of whether such
payment is prohibited by the provisions of Article Fourteen hereof); or

(c)                default in the performance, or breach, of the covenant set
forth in Section 8.1; or

(d)               default in the performance, or breach, of any covenant in this
Indenture (other than the covenant in Section 8.1 or any other covenant a
default in whose performance or whose breach is elsewhere in this Section
specifically dealt with or which has expressly been included in this Indenture
solely for the benefit of a series of Securities other than that series), and
continuance of such default or breach for a period of 60 days after there has
been given, by registered or certified mail, to the Company by the Trustee or to
the Company and the Trustee by the Holders of at least 25% in principal amount
of the Outstanding Securities of that series a written notice specifying such
default or breach and requiring it to be remedied and stating that such notice
is a “Notice of Default” hereunder; or

 

34

 

 

(e)                the Company or any Significant Subsidiary pursuant to or
within the meaning of any Bankruptcy Law (i) commences a voluntary case or
proceeding, (ii) consents to the entry of any decree or order for relief against
it in an involuntary case or proceeding, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (iv) makes a
general assignment for the benefit of its creditors, (v) consents to or
acquiesces in the institution of a bankruptcy or an insolvency proceeding
against it, (vi) takes any corporate action to authorize or effect any of the
foregoing, or (vii) takes any comparable action under any foreign laws relating
to insolvency; or

(f)                a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that (i) is for relief against the Company or any
Significant Subsidiary in an involuntary case, (ii) appoints a Custodian of the
Company or any Significant Subsidiary for all or substantially all of its
property, or (iii) orders the liquidation or winding up of the Company or any
Significant Subsidiary; and the order or decree remains unstayed and in effect
for 30 consecutive days; or

(g)               default in the deposit of any sinking fund payment when due;
or

(h)               any other Event of Default provided with respect to Securities
of that series in accordance with Section 3.1.

5.2              Acceleration of Maturity; Rescission and Annulment. If an Event
of Default with respect to Securities of any series at the time Outstanding
occurs and is continuing, then in every such case the Trustee or the Holders of
at least 25% in aggregate principal amount of the Outstanding Securities of that
series may declare the principal amount (or, if the Securities of that series
are Original Issue Discount Securities, such portion of the principal amount as
may be specified in the terms of that series), together with any accrued and
unpaid interest thereon, of all of the Securities of that series to be due and
payable immediately, by a notice in writing to the Company (and to the Trustee
if given by Holders), and upon any such declaration such principal amount (or
specified amount), together with any accrued and unpaid interest thereon, shall
become immediately due and payable. Notwithstanding the foregoing, if an Event
of Default specified in clause (e) or (f) of Section 5.1 occurs, the Securities
of any series at the time Outstanding shall be due and payable immediately
without further action or notice.

At any time after such a declaration of acceleration with respect to Securities
of any series has been made and before a judgment or decree for payment of the
money due has been obtained by the Trustee as hereinafter in this Article Five
provided, the Holders of a majority in principal amount of the Outstanding
Securities of that series, by written notice to the Company and the Trustee, may
rescind and annul such declaration and its consequences if:

 

35

 

 

(a)               the Company has paid or deposited with the Trustee a sum
sufficient to pay:

   (i)                 all overdue interest on all Securities of that series,

   (ii)               the principal of (and premium, if any, on) any Securities
of that series which have become due otherwise than by such declaration of
acceleration and any interest thereon at the rate or rates prescribed therefor
in such Securities,

   (iii)             to the extent that payment of such interest is lawful,
interest upon overdue interest at the rate or rates prescribed therefor in such
Securities, and

   (iv)             all sums paid or advanced by the Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel; and

(b)              all Events of Default with respect to Securities of that
series, other than the non-payment of the principal of Securities of that series
which have become due solely by such declaration of acceleration, have been
cured or waived as provided in Section 5.13.

No such rescission shall affect any subsequent default or impair any right
consequent thereon.

5.3           Collection of Indebtedness and Suits for Enforcement by Trustee.
The Company covenants that if:

(a)               default is made in the payment of any installment of interest
on any Security when such interest becomes due and payable and such default
continues for a period of 30 days (regardless of whether such payment is
prohibited by the provisions of Article Fourteen hereof), or

(b)              default is made in the payment of the principal of (or premium,
if any, on) any Security at the Maturity thereof (regardless of whether such
payment is prohibited by the provisions of Article Fourteen hereof),

the Company will, upon demand of the Trustee, pay to it, for the benefit of the
Holders of such Securities, the whole amount then due and payable on such
Securities for principal and any premium and interest and, to the extent that
payment of such interest shall be legally enforceable, interest on any overdue
principal and any premium and on any overdue interest, at the rate or rates
prescribed therefor in such Securities, and, in addition thereto, such further
amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel.

If the Company fails to pay such amounts forthwith upon such demand, the
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company or any other obligor upon such Securities and collect the
moneys adjudged or decreed to be payable in the manner provided by law out of
the property of the Company or any other obligor upon such Securities, wherever
situated.

 

36

 

 

If an Event of Default with respect to Securities of any series occurs and is
continuing, the Trustee may in its discretion proceed to protect and enforce its
rights and the rights of the Holders of Securities of such series by such
appropriate judicial proceedings as the Trustee shall deem most effectual to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy.

5.4             Trustee May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Company or
any other obligor upon the Securities, their property or their creditors, the
Trustee (irrespective of whether the principal of the Securities shall then be
due and payable as therein expressed or by declaration or otherwise and
irrespective of whether the Trustee shall have made any demand on the Company
for the payment of overdue principal or interest) shall be entitled and
empowered, by intervention in such proceeding or otherwise,

(a)                to file and prove a claim for the whole amount of principal
(and premium, if any) and interest owing and unpaid in respect of the Securities
and to file such other papers or documents as may be necessary or advisable in
order to have the claims of the Trustee (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel) and of the Holders allowed in such judicial proceeding, and

(b)               to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Holder to make such payments to the Trustee and, if the Trustee shall
consent to the making of such payments directly to the Holders, to pay to the
Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 6.7.

No provision of this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, compromise, arrangement, adjustment or composition affecting the
Securities or the rights of any Holder thereof or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding; provided,
however, that the Trustee may, on behalf of the Holders, vote for the election
of a trustee in bankruptcy or similar official and be a member of a creditors’
or other similar committee.

5.5             Trustee May Enforce Claims Without Possession of Securities. All
rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, be for the ratable benefit of
the Holders of the Securities in respect of which such judgment has been
recovered.

 

37

 

 

5.6           Application of Money Collected. Any money collected by the Trustee
pursuant to this Article Five shall be applied in the following order, at the
date or dates fixed by the Trustee and, in case of the distribution of such
money on account of principal or any premium or interest, upon presentation of
the Securities and the notation thereon of the payment if only partially paid
and upon surrender thereof if fully paid:

FIRST: To the payment of all amounts due the Trustee under Section 6.7;

SECOND: Subject to Article Fourteen, to the payment of the amounts then due and
unpaid for principal of and any premium and interest on the Securities in
respect of which or for the benefit of which such money has been collected,
ratably, without preference or priority of any kind, according to the amounts
due and payable on such Securities for principal and any premium and interest,
respectively; and

THIRD: The balance, if any, to the Company.

5.7          Limitation on Suits. No Holder of any Security of any series shall
have any right to institute any proceeding, judicial or otherwise, with respect
to this Indenture, or for the appointment of a receiver or trustee, or for any
other remedy hereunder, unless:

(a)                such Holder has previously given written notice to the
Trustee of a continuing Event of Default with respect to the Securities of that
series;

(b)               the Holders of not less than 25% in principal amount of the
Outstanding Securities of that series shall have made written request to the
Trustee to institute proceedings in respect of such Event of Default in its own
name as Trustee hereunder;

(c)                such Holder or Holders have offered to the Trustee reasonable
indemnity against the costs, expenses and liabilities to be incurred in
compliance with such request;

(d)               the Trustee for 60 days after its receipt of such notice,
request and offer of indemnity has failed to institute any such proceeding; and

(e)                no direction inconsistent with such written request has been
given to the Trustee during such 60-day period by the Holders of a majority in
principal amount of the Outstanding Securities of that series;

it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other of
such Holders, or to obtain or to seek to obtain priority or preference over any
other of such Holders or to enforce any right under this Indenture, except in
the manner herein provided and for the equal and ratable benefit of all such
Holders.

 

38

 

 

5.8             Unconditional Right of Holders to Receive Principal, Premium and
Interest. Notwithstanding any other provision in this Indenture, the Holder of
any Security shall have the right, which is absolute and unconditional, to
receive payment of the principal of and any premium and (subject to Section 3.5
and Section 3.7) interest on such Security on the Stated Maturity or Maturities
expressed in such Security (or, in the case of redemption, on the Redemption
Date) and to institute suit for the enforcement of any such payment, and such
rights shall not be impaired without the consent of such Holder.

5.9             Restoration of Rights and Remedies. If the Trustee or any Holder
has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case, subject to any determination in such proceeding, the Company,
the Trustee and the Holders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Trustee and the Holders shall continue as though no such proceeding had been
instituted.

5.10          Rights and Remedies Cumulative. Except as otherwise provided with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Securities in the last paragraph of Section 3.6, no right or remedy herein
conferred upon or reserved to the Trustee or to the Holders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

5.11          Delay or Omission Not Waiver. To fullest extent permitted by
applicable law, no delay or omission of the Trustee or of any Holder of any
Securities to exercise any right or remedy accruing upon any Event of Default
shall impair any such right or remedy or constitute a waiver of any such Event
of Default or an acquiescence therein. Every right and remedy given by this
Article Five or by law to the Trustee or to the Holders may be exercised from
time to time, and as often as may be deemed expedient, by the Trustee or by the
Holders, as the case may be.

5.12          Control by Holders. The Holders of not less than a majority in
principal amount of the Outstanding Securities of any series shall have the
right to direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred on
the Trustee, with respect to the Securities of such series; provided, however,
that:

(a)               such direction shall not be in conflict with any rule of law
or with this Indenture;

(b)               the Trustee may take any other action deemed proper by the
Trustee which is not inconsistent with such direction; and

(c)               subject to the provisions of Section 6.1, the Trustee shall
have the right to decline to follow any such direction if the Trustee in good
faith shall determine that the proceeding so directed would involve the Trustee
in personal liability.

 

39

 

 

5.13          Waiver of Past Defaults. By written notice to the Company and the
Trustee, the Holders of not less than a majority in principal amount of the
Outstanding Securities of any series may on behalf of the Holders of all the
Securities of such series waive any past default hereunder with respect to such
series and its consequences, except:

(a)                a continuing default in the payment of the principal of or
any premium or interest on any Security of such series, or

(b)               a default in respect of a covenant or provision hereof which
under Article Nine cannot be modified or amended without the consent of the
Holder of each Outstanding Security of such series affected.

Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon.

5.14          Undertaking for Costs. All parties to this Indenture agree, and
each Holder of any Security by his acceptance thereof shall be deemed to have
agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken, suffered or omitted by it as Trustee, the
filing by any party litigant, other than the Trustee, in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.14 shall not apply to any suit instituted by the
Company, to any suit instituted by the Trustee, to any suit instituted by any
Holder, or group of Holders, holding in the aggregate more than 10% in principal
amount of the Outstanding Securities of any series, or to any suit instituted by
any Holder for the enforcement of the payment of the principal of (or premium,
if any) or interest on any Security on or after the Stated Maturity or
Maturities expressed in such Security (or, in the case of redemption, on or
after the Redemption Date).

5.15          Waiver of Stay or Extension Laws. The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Company (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted.

 

40

 

 

ARTICLE Six
THE TRUSTEE

6.1             Certain Duties and Responsibilities.

(a)           Except during the continuance of an Event of Default,

  (i)                 the Trustee undertakes to perform such duties and only
such duties as are specifically set forth in this Indenture and as are provided
by the Trust Indenture Act, and no implied covenants or obligations shall be
read into this Indenture against the Trustee; and

  (ii)               in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; but in the case of
any such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall be under a duty to
examine the same to determine whether they conform to the requirements of this
Indenture.

(b)            In case an Event of Default has occurred and is continuing, the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent man would exercise or use under the circumstances in the conduct of his
own affairs.

(c)           No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that

  (i)                 this Subsection shall not be construed to limit the effect
of Subsection (a) of this Section;

  (ii)               the Trustee shall not be liable for any error of judgment
made in good faith by a Responsible Officer, unless it shall be proved that the
Trustee was negligent in ascertaining the pertinent facts;

(iii)             the Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Holders of a majority in principal amount of the Outstanding
Securities of any series, given pursuant to Section 5.12, relating to the time,
method and place of conducting any proceeding for any remedy available to the
Trustee, or exercising any trust or power conferred upon the Trustee, under this
Indenture with respect to the Securities of such series; and

(iv)             no provision of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

 

41

 

 

(d)               Regardless of whether therein expressly so provided, every
provision of this Indenture relating to the conduct or affecting the liability
of or affording protection to the Trustee shall be subject to the provisions of
this Section.

6.2              Notice of Defaults. Within 90 days after the occurrence of any
Default hereunder with respect to the Securities of any series, the Trustee
shall transmit by mail to all Holders of Securities of such series, as their
names and addresses appear in the Security Register, notice of such Default
hereunder known to the Trustee, unless such Default shall have been cured or
waived; provided, however, that, except in the case of a Default in the payment
of the principal of or any premium or interest on any Security of such series or
in the payment of any sinking fund installment with respect to Securities of
such series, the Trustee may withhold from Holders of Securities notice of any
continuing Default or Event of Default if the Trustee in good faith determines
that the withholding of such notice is in the interest of the Holders of
Securities of such series; and, provided, further, that in the case of any
Default of the character specified in Section 5.1(c) with respect to Securities
of such series, no such notice to Holders shall be given until at least 90 days
after the occurrence thereof and that in the case of any Default of the
character specified in Section 5.1(d) with respect to Securities of such series,
no such notice to Holders shall be given until at least 180 days after the
occurrence thereof.

6.3              Certain Rights of Trustee. Subject to the provisions of
Section 6.1:

(a)                the Trustee may conclusively rely and shall be fully
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, other evidence of indebtedness or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties;

(b)               any request or direction of the Company mentioned herein shall
be sufficiently evidenced by a Company Request or Company Order (other than
delivery of any Security to the Trustee for authentication and delivery pursuant
to Section 3.3, which shall be sufficiently evidenced as provided therein) and
any resolution of the Board of Directors may be sufficiently evidenced by a
Board Resolution;

(c)                whenever in the administration of this Indenture the Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) shall be entitled to receive and may, in the
absence of bad faith on its part, rely upon an Officer’s Certificate;

(d)               the Trustee may consult with counsel and the advice of such
counsel or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in reliance thereon;

 

42

 

 

(e)                the Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Indenture at the request or direction
of any of the Holders pursuant to this Indenture, unless such Holders shall have
offered to the Trustee reasonable security or indemnity against the costs,
expenses and liabilities which might be incurred by it in compliance with such
request or direction;

(f)                the Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document, but
the Trustee, in its discretion, may make such further inquiry or investigation
into such facts or matters as it may see fit, and, if the Trustee shall
determine to make such further inquiry or investigation, it shall be entitled to
examine the books, records and premises of the Company, personally or by agent
or attorney;

(g)               the Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder and shall not be responsible for the supervision of officers and
employees of such agents or attorneys;

(h)               the Trustee may request that the Company deliver an Officer’s
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officer’s Certificate may be signed by any person authorized to sign an
Officer’s Certificate, including any person specified as so authorized in any
such certificate previously delivered and not superseded;

(i)                 the Trustee shall be entitled to the rights and protections
afforded to the Trustee pursuant to this Article Six in acting as a Paying Agent
or Security Registrar hereunder; and

(j)                 the Trustee shall not be deemed to have notice of any
Default or Event of Default unless a Responsible Officer of the Trustee has
actual knowledge thereof or unless written notice of any event which is in fact
such a default is received by the Trustee at the Corporate Trust Office of the
Trustee, and such notice references the Notes and this Indenture.

6.4              Not Responsible for Recitals or Issuance of Securities. The
recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company
and the Trustee or any Authenticating Agent assumes no responsibility for their
correctness. Neither the Trustee nor any Authenticating Agent makes any
representations as to the validity or sufficiency of this Indenture or of the
Securities. The Trustee or any Authenticating Agent shall not be accountable for
the use or application by the Company of Securities or the proceeds thereof.

 

43

 

 

6.5             May Hold Securities. The Trustee, any Authenticating Agent, any
Paying Agent, any Security Registrar or any other agent of the Company in its
individual or any other capacity, may become the owner or pledgee of Securities
and, subject to Sections 310(b) and 311 of the Trust Indenture Act and
Section 6.8, Section 6.9 and Section 6.13, may otherwise deal with the Company
with the same rights it would have if it were not Trustee, Authenticating Agent,
Paying Agent, Security Registrar or such other agent.

6.6             Money Held in Trust. Money held by the Trustee in trust
hereunder need not be segregated from other funds except to the extent required
by law. The Trustee shall be under no liability for interest on any money
received by it hereunder except as otherwise agreed in writing with the Company.

6.7             Compensation and Reimbursement. The Company agrees:

(a)                to pay to the Trustee from time to time reasonable
compensation for all services rendered by it hereunder (which compensation shall
not be limited by any provision of law in regard to the compensation of a
trustee of an express trust);

(b)               except as otherwise expressly provided herein, to reimburse
the Trustee upon its request for all reasonable expenses, disbursements and
advances incurred or made by the Trustee in accordance with any provision of
this Indenture (including the reasonable compensation and the expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to its negligence or bad faith; and

(c)                to indemnify each of the Trustee and its officers, directors,
agents and employees for, and to hold it harmless against, any loss, liability
or expense incurred without negligence or willful misconduct on its part,
arising out of or in connection with the acceptance or administration of the
trust or trusts hereunder, including the costs and expenses of defending itself
against any claim or liability in connection with the exercise or performance of
any of its powers or duties hereunder.

As security for the performance of the obligations of the Company under this
Section the Trustee shall have a lien prior to the Securities upon all property
and funds held or collected by the Trustee as such, except funds held in trust
for the payment of principal of (and premium, if any) or interest on particular
Securities.

Without limiting any rights available to the Trustee under applicable law, when
the Trustee incurs expenses or renders services in connection with an Event of
Default specified in Section 5.1(e) or Section 5.1(f), the expenses (including
the reasonable charges and expenses of its counsel) and the compensation for the
services of the Trustee are intended to constitute expenses of administration
under any applicable Bankruptcy Law.

The provisions of this Section 6.7 shall survive the satisfaction and discharge
of this Indenture and the Legal Defeasance of the Securities.

6.8             Disqualification; Conflicting Interests. Reference is made to
Section 310(b) of the Trust Indenture Act. There shall be excluded from the
operation of Section 310(b)(1) of the Trust Indenture Act this Indenture with
respect to the Securities of more than one series.

 

44

 

 

6.9             Corporate Trustee Required; Eligibility. There shall at all
times be a Trustee hereunder which shall be a corporation organized and doing
business under the laws of the United States of America, any State thereof or
the District of Columbia, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus required by the Trust Indenture
Act, subject to supervision or examination by Federal or State authority. If
such corporation publishes reports of condition at least annually, pursuant to
law or to the requirements of said supervising or examining authority, then for
the purposes of this Section, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. The Trustee shall not be an
obligor upon the Securities or an Affiliate thereof. If at any time the Trustee
shall cease to be eligible in accordance with the provisions of this Section, it
shall resign immediately in the manner and with the effect hereinafter specified
in this Article Six.

6.10         Resignation and Removal; Appointment of Successor.

(a)                No resignation or removal of the Trustee and no appointment
of a successor Trustee pursuant to this Article shall become effective until the
acceptance of appointment by the successor Trustee in accordance with the
applicable requirements of Section 6.11.

(b)               The Trustee may resign at any time with respect to the
Securities of one or more series by giving written notice thereof to the
Company. If the instrument of acceptance by a successor Trustee required by
Section 6.11 shall not have been delivered to the Trustee within 30 days after
the giving of such notice of resignation, the resigning Trustee may petition any
court of competent jurisdiction for the appointment of a successor Trustee with
respect to the Securities of such series.

(c)                The Trustee may be removed at any time with respect to the
Securities of any series by Act of the Holders of a majority in principal amount
of the Outstanding Securities of such series, delivered to the Trustee and to
the Company.

(d)               If at any time:

(i)                 the Trustee shall fail to comply with Section 310(b) of the
Trust Indenture Act after written request therefor by the Company or by any
Holder who has been a bona fide Holder of a Security for at least six months, or

(ii)               the Trustee shall cease to be eligible under Section 6.9 and
shall fail to resign after written request therefor by the Company or by any
such Holder, or

(iii)             the Trustee shall become incapable of acting or shall be
adjudged a bankrupt or insolvent or a receiver of the Trustee or of its property
shall be appointed or any public officer shall take charge or control of the
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then, in any such case, (A) the Company by a Board
Resolution may remove the Trustee with respect to all Securities, or (B) subject
to Section 5.14, any Holder who has been a bona fide Holder of a Security for at
least six months may, on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the removal of the Trustee with
respect to all Securities and the appointment of a successor Trustee or
Trustees.

45

 

 

(e)                If the Trustee shall resign, be removed or become incapable
of acting, or if a vacancy shall occur in the office of Trustee for any cause,
with respect to the Securities of one or more series, the Company, by a Board
Resolution, shall promptly appoint a successor Trustee or Trustees with respect
to the Securities of that or those series (it being understood that any such
successor Trustee may be appointed with respect to the Securities of one or more
or all of such series and that at any time there shall be only one Trustee with
respect to the Securities of any particular series) and shall comply with the
applicable requirements of Section 6.11. If, within one year after such
resignation, removal or incapability, or the occurrence of such vacancy, a
successor Trustee with respect to the Securities of any series shall be
appointed by Act of the Holders of a majority in principal amount of the
Outstanding Securities of such series delivered to the Company and the retiring
Trustee, the successor Trustee so appointed shall, forthwith upon its acceptance
of such appointment in accordance with the applicable requirements of
Section 6.11, become the successor Trustee with respect to the Securities of
such series and to that extent supersede the successor Trustee appointed by the
Company. If no successor Trustee with respect to the Securities of any series
shall have been so appointed by the Company or the Holders and accepted
appointment in the manner required by Section 6.11, any Holder who has been a
bona fide Holder of a Security of such series for at least six months may, on
behalf of himself and all others similarly situated, petition any court of
competent jurisdiction for the appointment of a successor Trustee with respect
to the Securities of such series.

(f)                The Company shall give notice of each resignation and each
removal of the Trustee with respect to the Securities of any series and each
appointment of a successor Trustee with respect to the Securities of any series
to all Holders of Securities of such series in the manner provided in
Section 1.7. Each notice shall include the name of the successor Trustee with
respect to the Securities of such series and the address of its Corporate Trust
Office.

6.11         Acceptance of Appointment by Successor.

(a)                In case of the appointment hereunder of a successor Trustee
with respect to all Securities, every such successor Trustee so appointed shall
execute, acknowledge and deliver to the Company and to the retiring Trustee an
instrument accepting such appointment, and thereupon the resignation or removal
of the retiring Trustee shall become effective and such successor Trustee,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts and duties of the retiring Trustee; but, on the request
of the Company or the successor Trustee, such retiring Trustee shall, upon
payment of its charges, execute and deliver an instrument transferring to such
successor Trustee all the rights, powers and trusts of the retiring Trustee and
shall duly assign, transfer and deliver to such successor Trustee all property
and money held by such retiring Trustee hereunder.

 

46

 

 

(b)               In case of the appointment hereunder of a successor Trustee
with respect to the Securities of one or more (but not all) series, the Company,
the retiring Trustee and each successor Trustee with respect to the Securities
of one or more series shall execute and deliver an indenture supplemental hereto
wherein each successor Trustee shall accept such appointment and which (i) shall
contain such provisions as shall be necessary or desirable to transfer and
confirm to, and to vest in, each successor Trustee all the rights, powers,
trusts and duties of the retiring Trustee with respect to the Securities of that
or those series to which the appointment of such successor Trustee relates, (ii)
if the retiring Trustee is not retiring with respect to all Securities, shall
contain such provisions as shall be deemed necessary or desirable to confirm
that all the rights, powers, trusts and duties of the retiring Trustee with
respect to the Securities of that or those series as to which the retiring
Trustee is not retiring shall continue to be vested in the retiring Trustee, and
(iii) shall add to or change any of the provisions of this Indenture as shall be
necessary to provide for or facilitate the administration of the trusts
hereunder by more than one Trustee, it being understood that nothing herein or
in such supplemental indenture shall constitute such Trustees co-trustees of the
same trust and that each such Trustee shall be trustee of a trust or trusts
hereunder separate and apart from any trust or trusts hereunder administered by
any other such Trustee; and upon the execution and delivery of such supplemental
indenture the resignation or removal of the retiring Trustee shall become
effective to the extent provided therein and each such successor Trustee,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts and duties of the retiring Trustee with respect to the
Securities of that or those series to which the appointment of such successor
Trustee relates; but, on request of the Company or any successor Trustee, such
retiring Trustee shall duly assign, transfer and deliver to such successor
Trustee all property and money held by such retiring Trustee hereunder with
respect to the Securities of that or those series to which the appointment of
such successor Trustee relates.

(c)                Upon request of any such successor Trustee, the Company shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee all such rights, powers and trusts referred
to in paragraph (a) or (b) of this Section, as the case may be.

(d)               No successor Trustee shall accept its appointment unless at
the time of such acceptance such successor Trustee shall be qualified and
eligible under this Article and the Trust Indenture Act.

6.12         Merger, Conversion, Consolidation or Succession to Business. Any
corporation into which the Trustee may be merged or converted or with which it
may be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be otherwise qualified and eligible under this Article Six,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto. In case any Securities shall have been authenticated,
but not delivered, by the Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Trustee may adopt such
authentication and deliver the Securities so authenticated with the same effect
as if such successor Trustee had itself authenticated such Securities.

 

47

 

 

6.13         Preferential Collection of Claims Against Company. Reference is
made to Section 311 of the Trust Indenture Act. For purposes of Section 311(b)
of the Trust Indenture Act,

(a)                the term “cash transaction” means any transaction in which
full payment for goods or securities sold is made within seven days after
delivery of the goods or securities in currency or in checks or other orders
drawn upon banks or bankers and payable upon demand;

(b)               the term “self-liquidating paper” means any draft, bill of
exchange, acceptance or obligation which is made, drawn, negotiated or incurred
by the Company for the purpose of financing the purchase, processing,
manufacturing, shipment, storage or sale of goods, wares or merchandise and
which is secured by documents evidencing title to, possession of, or a lien
upon, the goods, wares or merchandise or the receivables or proceeds arising
from the sale of the goods, wares or merchandise previously constituting the
security, provided the security is received by the Trustee simultaneously with
the creation of the creditor relationship with the Company arising from the
making, drawing, negotiating or incurring of the draft, bill of exchange,
acceptance or obligation.

6.14         Appointment of Authenticating Agent. The Trustee may appoint an
Authenticating Agent or Agents with respect to one or more series of Securities
which shall be authorized to act on behalf of the Trustee to authenticate
Securities of such series issued upon exchange, registration of transfer or
partial redemption thereof or pursuant to Section 3.6, and Securities so
authenticated shall be entitled to the benefits of this Indenture and shall be
valid and obligatory for all purposes as if authenticated by the Trustee
hereunder. Wherever reference is made in this Indenture to the authentication
and delivery of Securities by the Trustee or the Trustee’s certificate of
authentication, such reference shall be deemed to include authentication and
delivery on behalf of the Trustee by an Authenticating Agent and a certificate
of authentication executed on behalf of the Trustee by an Authenticating Agent.
Each Authenticating Agent shall be acceptable to the Company and shall at all
times be a corporation organized and doing business under the laws of the United
States of America, any State thereof or the District of Columbia, authorized
under such laws to act as Authenticating Agent, having a combined capital and
surplus of not less than $50,000,000 and subject to supervision or examination
by Federal or State authority. If such Authenticating Agent publishes reports of
condition at least annually, pursuant to law or to the requirements of said
supervising or examining authority, then for the purposes of this Section, the
combined capital and surplus of such Authenticating Agent shall be deemed to be
its combined capital and surplus as set forth in its most recent report of
condition so published. If at any time an Authenticating Agent shall cease to be
eligible in accordance with the provisions of this Section, such Authenticating
Agent shall resign immediately in the manner and with the effect specified in
this Section.

Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any corporation succeeding to all or substantially all of the corporate
agency or corporate trust business of an Authenticating Agent, shall continue to
be an Authenticating Agent, provided such corporation shall be otherwise
eligible under this Section, without the execution or filing of any paper or any
further act on the part of the Trustee or the Authenticating Agent.

 

48

 

 

An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and to the Company. The Trustee may at any time terminate the
agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and to the Company. Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, the Trustee may appoint a successor Authenticating
Agent which shall be acceptable to the Company and shall mail written notice of
such appointment by first-class mail, postage prepaid, to all Holders of
Securities of the series with respect to which such Authenticating Agent will
serve, as their names and addresses appear in the Security Register. Any
successor Authenticating Agent upon acceptance of its appointment hereunder
shall become vested with all the rights, powers and duties of its predecessor
hereunder, with like effect as if originally named as an Authenticating Agent.
No successor Authenticating Agent shall be appointed unless eligible under the
provisions of this Section.

Except with respect to an Authenticating Agent appointed at the request of the
Company, the Trustee agrees to pay to each Authenticating Agent from time to
time reasonable compensation for its services under this Section 6.14, and the
Trustee shall be entitled to be reimbursed by the Company for such payments,
subject to the provisions of Section 6.7.

If an appointment with respect to one or more series is made pursuant to this
Section 6.14, the Securities of such series may have endorsed thereon, in
addition to the Trustee’s certificate of authentication, an alternate
certificate of authentication in the following form:

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

 

  As Trustee           Date By:         As Authenticating Agent                
    By:         As Authenticating Officer  

 

49

 

 

ARTICLE Seven
HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY

7.1              Company to Furnish Trustee Names and Addresses of Holders. The
Company will furnish or cause to be furnished to the Trustee:

(a)                semi-annually, not more than 15 days after each Regular
Record Date for a series of Securities, a list for such series of Securities, in
such form as the Trustee may reasonably require, of the names and addresses of
the Holders of Securities of such series as of such Regular Record Date, and

(b)               at such other times as the Trustee may request in writing,
within 30 days after the receipt by the Company of any such request, a list of
similar form and content as of a date not more than 15 days prior to the time
such list is furnished; provided, however, that if and so long as the Trustee
shall be the Security Registrar, no such list need be furnished with respect to
such series of Securities.

7.2              Preservation of Information; Communications to Holders.

(a)                The Trustee shall preserve, in as current a form as is
reasonably practicable, the names and addresses of Holders contained in the most
recent list furnished to the Trustee as provided in Section 7.1 and the names
and addresses of Holders received by the Trustee in its capacity as Security
Registrar. The Trustee may destroy any list furnished to it as provided in
Section 7.1 upon receipt of a new list so furnished.

(b)               If three or more Holders (herein referred to as “applicants”)
apply in writing to the Trustee, and furnish to the Trustee reasonable proof
that each such applicant has owned a Security for a period of at least six
months preceding the date of such application, and such application states that
the applicants desire to communicate with other Holders with respect to their
rights under this Indenture or under the Securities and is accompanied by a copy
of the form of proxy or other communication which such applicants propose to
transmit, then the Trustee shall, within five business days after the receipt of
such application, at its election, either

(i)                 afford such applicants access to the information preserved
at the time by the Trustee in accordance with Section 7.2(a), or

(ii)               inform such applicants as to the approximate number of
Holders whose names and addresses appear in the information preserved at the
time by the Trustee in accordance with Section 7.2(a), and as to the approximate
cost of mailing to such Holders the form of proxy or other communication, if
any, specified in such application.

 

50

 

 

If the Trustee shall elect not to afford such applicants access to such
information, the Trustee shall, upon the written request of such applicants,
mail to each Holder whose name and address appear in the information preserved
at the time by the Trustee in accordance with Section 7.2(a) a copy of the form
of proxy or other communication which is specified in such request, with
reasonable promptness after a tender to the Trustee of the material to be mailed
and of payment, or provision for the payment, of the reasonable expenses of
mailing, unless within five days after such tender the Trustee shall mail to
such applicants and file with the SEC, together with a copy of the material to
be mailed, a written statement to the effect that, in the opinion of the
Trustee, such mailing would be contrary to the best interest of the Holders or
would be in violation of applicable law. Such written statement shall specify
the basis of such opinion. If the SEC, after opportunity for a hearing upon the
objections specified in the written statement so filed, shall enter an order
refusing to sustain any of such objections or if, after the entry of an order
sustaining one or more of such objections, the SEC shall find, after notice and
opportunity for hearing, that all the objections so sustained have been met and
shall enter an order so declaring, the Trustee shall mail copies of such
material to all such Holders with reasonable promptness after the entry of such
order and the renewal of such tender; otherwise the Trustee shall be relieved of
any obligation or duty to such applicants respecting their application.

(c)                Every Holder of Securities, by receiving and holding the
same, agrees with the Company and the Trustee that none of the Company nor the
Trustee nor any agent of any of them shall be held accountable by reason of the
disclosure of any such information as to the names and addresses of the Holders
in accordance with Section 7.2(b), regardless of the source from which such
information was derived, and that the Trustee shall not be held accountable by
reason of mailing any material pursuant to a request made under Section 7.2(b).

7.3              Reports by Trustee. Any Trustee’s report required pursuant to
Section 313(a) of the Trust Indenture Act shall be dated as of May 15, and shall
be transmitted within 60 days after May 15 of each year (but in all events at
intervals of not more than 12 months), commencing with the year 20 , by mail to
all Holders, as their names and addresses appear in the Security Register. A
copy of each such report shall, at the time of such transmission to Holders, be
filed by the Trustee with each stock exchange upon which any Securities are
listed, with the SEC and with the Company. The Company will notify the Trustee
when any Securities are listed on any stock exchange.

7.4              Reports by Company. The Company shall:

(a)                file with the Trustee, within 15 days after the Company files
the same with the SEC, copies of the annual reports and of the information,
documents and other reports (or copies of such portions of any of the foregoing
as the SEC may from time to time by rules and regulations prescribe) which the
Company may be required to file with the SEC pursuant to Section 13 or
Section 15(d) of the Exchange Act; or, if the Company is not required to file
information, documents or reports pursuant to either of said Sections, then it
shall file with the Trustee and the SEC, in accordance with rules and
regulations prescribed from time to time by the SEC, such of the supplementary
and periodic information, documents and reports which may be required pursuant
to Section 13 of the Exchange Act in respect of a security listed and registered
on a national securities exchange as may be prescribed from time to time in such
rules and regulations;

 

51

 

 

(b)               file with the Trustee and the SEC, in accordance with rules
and regulations prescribed from time to time by the SEC, such additional
information, documents and reports with respect to compliance by the Company
with the conditions and covenants of this Indenture as may be required from time
to time by such rules and regulations; and

(c)                transmit by mail to all Holders, as their names and addresses
appear in the Security Register, within 30 days after the filing thereof with
the Trustee, such summaries of any information, documents and reports required
to be filed by the Company pursuant to clauses (a) and (b) of this Section as
may be required by rules and regulations prescribed from time to time by the
SEC.

ARTICLE Eight
CONSOLIDATION, AMALGAMATION, MERGER AND SALE

8.1              Company May Consolidate, Etc., Only on Certain Terms. The
Company shall not consolidate or merge with or into any other Person or sell,
convey, transfer, lease or otherwise dispose of all or substantially all of the
properties and assets of the Company on a consolidated basis to any other
Person, and shall not permit any Person to consolidate or merge into the
Company, unless:

(a)                either: (i) the Company is the surviving corporation; or (ii)
the Person formed by or surviving any such consolidation, amalgamation or merger
or resulting from such conversion (if other than the Company) or to which such
sale, assignment, transfer, conveyance or other disposition has been made is a
corporation, limited liability company or limited partnership organized or
existing under the laws of the United States, any state of the United States or
the District of Columbia;

(b)               the Person formed by or surviving any such conversion,
consolidation, amalgamation or merger (if other than the Company) or the Person
to which such sale, assignment, transfer, conveyance or other disposition has
been made assumes all the obligations of the Company under the Securities and
this Indenture pursuant to agreements reasonably satisfactory to the Trustee;
provided that, unless such Person is a corporation, a corporate co-issuer of the
Securities will be added to this Indenture by agreements reasonably satisfactory
to the Trustee;

(c)                immediately before and after giving pro forma effect to such
transaction, no Event of Default, and no event which, after notice or lapse of
time or both, would become an Event of Default, shall have occurred and be
continuing; and

(d)               the Company has delivered to the Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
amalgamation, merger, conveyance, sale, transfer or lease and such supplemental
indenture, if any, comply with this Article Eight and that all conditions
precedent herein provided for relating to such transaction have been complied
with.

8.2              Successor Substituted. Upon any consolidation or merger of the
Company with or into any other Person or any sale, conveyance, transfer, lease
or other disposition of all or substantially all of the properties and assets of
the Company on a consolidated basis in accordance with Section 8.1, the
successor or resulting Person formed by or resulting upon such consolidation or
merger (if other than the Company) or to which such sale, conveyance, transfer,
lease or other disposition is made shall succeed to, and be substituted for, and
may exercise every right and power of, the Company under this Indenture with the
same effect as if such successor Person had been named as the Company herein,
and thereafter, except in the case of a lease, the predecessor Company shall be
relieved of all obligations and covenants under this Indenture and the
Securities.

 

52

 

 

ARTICLE Nine
AMENDMENT, SUPPLEMENT AND WAIVER

9.1              Without Consent of Holders. The Company and the Trustee may
amend or supplement this indenture or the Securities without the consent of any
holder of a Security:

(a)                to cure any ambiguity or to correct or supplement any
provision herein that may be inconsistent with any other provision herein in a
manner that does not adversely affect the rights of any Holder of Securities in
any material respect; or

(b)               to evidence the succession of another Person to the Company
and the assumption by any such successor of the covenants of the Company herein
and, to the extent applicable, to the Securities; or

(c)                to provide for uncertificated Securities in addition to or in
place of certificated Securities; provided that the uncertificated Securities
are issued in registered form for purposes of Section 163(f) of the Code, or in
the manner such that the uncertificated Securities are described in
Section 163(f)(2)(B) of the Code; or

(d)               to secure the Securities of any series; or

(e)                to add to the covenants of the Company such further
covenants, restrictions, conditions or provisions as the Company shall consider
to be appropriate for the benefit of the Holders of all or any series of
Securities (and if such covenants, restrictions, conditions or provisions are to
be for the benefit of less than all series of Securities, stating that such
covenants are expressly being included solely for the benefit of such series) or
to surrender any right or power herein conferred upon the Company and to make
the occurrence, or the occurrence and continuance, of a Default in any such
additional covenants, restrictions, conditions or provisions an Event of Default
permitting the enforcement of all or any of the several remedies provided in
this Indenture as herein set forth; provided, that in respect of any such
additional covenant, restriction, condition or provision such supplemental
indenture may provide for a particular period of grace after default (which
period may be shorter or longer than that allowed in the case of other defaults)
or may provide for an immediate enforcement upon such an Event of Default or may
limit the remedies available to the Trustee upon such an Event of Default or may
limit the right of the Holders of a majority in aggregate principal amount of
the Securities of such series to waive such an Event of Default; or

(f)                to make any change to any provision of this Indenture that
does not adversely affect the rights or interests of any Holder of Securities;
or

(g)               to provide for the issuance of additional Securities in
accordance with the provisions set forth in this Indenture on the date of this
Indenture; or

 

53

 

 

(h)               to add any additional Defaults or Events of Default in respect
of all or any series of Securities; or

(i)                 to add to, change or eliminate any of the provisions of this
Indenture to such extent as shall be necessary to permit or facilitate the
issuance of Securities in bearer form, registrable or not registrable as to
principal, and with or without interest coupons; or

(j)                 to change or eliminate any of the provisions of this
Indenture; provided that any such change or elimination shall become effective
only when there is no Security Outstanding of any series created prior to the
execution of such supplemental indenture that is entitled to the benefit of such
provision; or

(k)               to establish the form or terms of Securities of any series as
permitted by Section 2.1 and Section 3.1, including to reopen any series of any
Securities as permitted under Section 3.1; or

(l)                 to evidence and provide for the acceptance of appointment
hereunder by a successor Trustee with respect to the Securities of one or more
series and to add to or change any of the provisions of this Indenture as shall
be necessary to provide for or facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of
Section 6.11(b); or

(m)             to conform the text of this Indenture (and/or any supplemental
indenture) or any debt securities issued thereunder to any provision of a
description of such debt securities appearing in a prospectus or prospectus
supplement or an offering memorandum or offering circular to the extent that
such provision was intended to be a verbatim recreation of a provision of the
indenture (and/or any supplemental indenture) or any debt securities issued
thereunder; or

(n)               to modify, eliminate or add to the provisions of this
Indenture to such extent as shall be necessary to effect the qualification of
this Indenture under the Trust Indenture Act or under any similar federal
statute subsequently enacted, and to add to this Indenture such other provisions
as may be expressly required under the Trust Indenture Act.

After an amendment under this Section 9.1 becomes effective, the Company shall
mail to Holders a notice briefly describing such amendment. The failure to give
such notice to Holders, or any defect therein, shall not impair or affect the
validity of an amendment under this Section 9.1.

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, the Trustee is hereby authorized to join with the Company in the
execution of any such supplemental indenture, to make any further appropriate
agreements and stipulations that may be therein contained and to accept the
conveyance, transfer, assignment, mortgage, charge or pledge of any property
thereunder, but the Trustee shall not be obligated to enter into any such
supplemental indenture that affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

 

54

 

 

9.2              With Consent of Holders. The Company and the Trustee may amend
or supplement this Indenture and the Securities with the consent of the Holders
of a majority in aggregate principal amount of the Outstanding Securities of
each series of Securities affected by such amendment or supplemental indenture,
with each such series voting as a separate class (including, without limitation,
consents obtained in connection with a purchase of, or tender offer or exchange
offer for Securities) and, subject to Section 5.8 and Section 5.13 hereof, any
existing Default or Event of Default or compliance with any provision of this
Indenture or the Securities may be waived with respect to each series of
Securities with the consent of the Holders of a majority in principal amount of
the Outstanding Securities of such series voting as a separate class (including
consents obtained in connection with a purchase of, or tender offer or exchange
offer for, Securities).

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Securities as aforesaid, and upon
receipt by the Trustee of the documents described in Section 6.3 hereof, the
Trustee will join with the Company in the execution of such amended or
supplemental indenture unless such amended or supplemental indenture directly
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but will not be
obligated to, enter into such amended or supplemental Indenture.

It is not be necessary for the consent of the Holders of Securities under this
Section 9.2 to approve the particular form of any proposed amendment or waiver,
but it is sufficient if such consent approves the substance of the proposed
amendment or waiver.

After an amendment, supplement or waiver under this Section 9.2 becomes
effective, the Company will mail to the Holders of Securities affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Company to mail such notice, or any defect therein, will not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver. Subject to Section 5.8 and Section 5.13 hereof, the
application of or compliance with, either generally or in any particular
instance, of any provision of this Indenture or the Securities may be waived as
to each series of Securities by the Holders of a majority in aggregate principal
amount of the Outstanding Securities of such series. However, without the
consent of each Holder affected, an amendment or waiver under this Section 9.2
may not (with respect to any Securities held by a non-consenting Holder):

(a)                change the Stated Maturity of the principal of, or any
installment of principal of or interest on, any Security, or reduce the
principal amount thereof or the rate of interest thereon or any premium payable
upon the redemption thereof, or reduce the amount of the principal of an
Original Issue Discount Security that would be due and payable upon a
declaration of acceleration of the Maturity thereof pursuant to Section 5.2, or
change any Place of Payment where, or the coin or currency in which, any
Security or any premium or the interest thereon is payable, or impair the right
to institute suit for the enforcement of any such payment on or after the Stated
Maturity thereof (or, in the case of redemption, on or after the Redemption
Date); or

 

55

 

 

(b)               reduce the percentage in principal amount of the Outstanding
Securities of any series, the consent of whose Holders is required for any such
supplemental indenture, or the consent of whose Holders is required for any
waiver (of compliance with certain provisions of this Indenture or certain
defaults hereunder and their consequences) provided for in this Indenture; or

(c)                modify any of the provisions of this Section 9.2,
Section 5.8, Section 5.13 or Section 10.6, except to increase any such
percentage or to provide that certain other provisions of this Indenture cannot
be modified or waived without the consent of the Holder of each Outstanding
Security affected thereby, provided, however, that this clause (c) shall not be
deemed to require the consent of any Holder with respect to changes in the
references to “the Trustee” and concomitant changes in this Section, or the
deletion of this proviso, in accordance with the requirements of Section 6.11(b)
and Section 9.1(h); or

(d)               waive a redemption payment with respect to any Security;
provided, however, that any purchase or repurchase of Securities shall not be
deemed a redemption of the Securities; or

(e)                make any change in the foregoing amendment and waiver
provisions.

A supplemental indenture that changes or eliminates any covenant or other
provision of this Indenture that has expressly been included solely for the
benefit of one or more particular series of Securities, or that modifies the
rights of the Holders of Securities of such series with respect to such covenant
or other provision, shall be deemed not to affect the rights under this
Indenture of the Holders of Securities of any other series.

It shall not be necessary for any Act of Holders under this Section 9.2 to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.

9.3             Execution of Supplemental Indentures. In executing, or accepting
the additional trusts created by, any supplemental indenture permitted by this
Article or the modifications thereby of the trusts created by this Indenture,
the Trustee shall be entitled to receive, and (subject to Section 6.1) shall be
fully protected in relying upon, an Opinion of Counsel stating that the
execution of such supplemental indenture is authorized or permitted by this
Indenture. The Trustee may, but shall not be obligated to, enter into any such
supplemental indenture which affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

9.4             Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article Nine, this Indenture shall be modified
in accordance therewith, and such supplemental indenture shall form a part of
this Indenture for all purposes; and every Holder of Securities theretofore or
thereafter authenticated and delivered hereunder shall be bound thereby.

 

56

 

 

9.5              Conformity with Trust Indenture Act. Every supplemental
indenture executed pursuant to this Article Nine shall conform to the
requirements of the Trust Indenture Act as then in effect.

9.6              Reference in Securities to Supplemental Indentures. Securities
of any series authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article Nine may, and shall if required
by the Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Company shall so determine,
new Securities of any series so modified as to conform, in the opinion of the
Trustee and the Company, to any such supplemental indenture may be prepared and
executed by the Company and authenticated and delivered by the Trustee in
exchange for Outstanding Securities of such series.

ARTICLE Ten
COVENANTS

10.1          Payment of Principal, Premium and Interest. The Company covenants
and agrees for the benefit of each series of Securities that it will duly and
punctually pay the principal of and any premium and interest on the Securities
of that series in accordance with the terms of the Securities and this
Indenture.

10.2          Maintenance of Office or Agency. The Company will maintain in St.
Paul, Minnesota, an office or agency (which may be an office of the Trustee or
Registrar or agent of the Trustee or Registrar) where Securities of that series
may be presented or surrendered for payment, where Securities of that series may
be surrendered for registration of transfer or exchange and where notices and
demands to or upon the Company in respect of the Securities of that series and
this Indenture may be served. The Company will give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency. If at any time the Company shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee.

The Company may also from time to time designate one or more other offices or
agencies where the Securities of one or more series may be presented or
surrendered for any or all such purposes and may from time to time rescind such
designations; provided, however, that no such designation or rescission shall in
any manner relieve the Company of its obligation to maintain an office or agency
in St. Paul, Minnesota for such purposes. The Company will give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.

Except as otherwise specified with respect to a series of Securities as
contemplated by Section 3.1, the Company hereby initially designates the office
of the Trustee located at 60 Livingston Avenue, 3rd Floor, St. Paul, Minnesota
55107, as the Company’s office or agency for each such purpose for each series
of Securities.

 

57

 

 

10.3          Money for Securities Payments to be Held in Trust. If the Company
shall at any time act as its own Paying Agent, with respect to any series of
Securities, it will, on or before each due date of the principal of and any
premium or interest on any of the Securities of that series, segregate and hold
in trust for the benefit of the Persons entitled thereto a sum sufficient to pay
the principal and any premium and interest so becoming due until such sums shall
be paid to such Persons or otherwise disposed of as herein provided and will
promptly notify the Trustee of its action or failure so to act.

Whenever the Company shall have one or more Paying Agents for any series of
Securities, it will, prior to each due date of the principal of and any premium
or interest on any Securities of that series, deposit with a Paying Agent a sum
sufficient to pay the principal and any premium or interest so becoming due,
such sum to be held in trust for the benefit of the Persons entitled to such
principal, premium or interest, and (unless such Paying Agent is the Trustee)
the Company will promptly notify the Trustee of its action or failure so to act.
For purposes of this Section 10.3, should a due date for principal of and any
premium or interest on, or sinking fund payment with respect to any series of
Securities not be on a Business Day, such payment shall be due on the next
Business Day without any interest for the period from the due date until such
Business Day.

The Company will cause each Paying Agent for any series of Securities other than
the Trustee to execute and deliver to the Trustee an instrument in which such
Paying Agent shall agree with the Trustee, subject to the provisions of this
Section, that such Paying Agent will:

(a)                hold all sums held by it for the payment of the principal of
and any premium or interest on Securities of that series in trust for the
benefit of the Persons entitled thereto until such sums shall be paid to such
Persons or otherwise disposed of as herein provided;

(b)               give the Trustee notice of any Default by the Company (or any
other obligor upon the Securities of that series) in the making of any payment
of principal and any premium or interest on the Securities of that series; and

(c)                at any time during the continuance of any such Default, upon
the written request of the Trustee, forthwith pay to the Trustee all sums so
held in trust by such Paying Agent.

The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Company or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.

 

58

 

 

Subject to any applicable escheat or abandoned property laws, any money
deposited with the Trustee or any Paying Agent, or then held by the Company, in
trust for the payment of the principal of and any premium or interest on any
Security of any series and remaining unclaimed for one year after such principal
and any premium or interest has become due and payable shall be paid to the
Company on Company Request, or (if then held by the Company) shall be discharged
from such trust; and the Holder of such Security shall thereafter, as an
unsecured general creditor, look only to the Company for payment thereof, and
all liability of the Trustee or such Paying Agent with respect to such trust
money, and all liability of the Company as trustee thereof, shall thereupon
cease; provided, however, that the Trustee or such Paying Agent, before being
required to make any such repayment, may at the expense of the Company cause to
be published once, in a newspaper published in the English language, customarily
published on each Business Day and of general circulation in St. Paul,
Minnesota, notice that such money remains unclaimed and that, after a date
specified therein, which shall not be less than 30 days from the date of such
publication, any unclaimed balance of such money then remaining will be repaid
to the Company.

10.4          Existence. Subject to Article Eight, the Company will do or cause
to be done all things necessary to preserve and keep in full force and effect
its existence, rights (charter and statutory) and franchises; provided, however,
that the Company shall not be required to preserve any such right or franchise
if the Company shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Company.

10.5          Statement by Officers as to Default. Annually, within 150 days
after the close of each fiscal year beginning with the first fiscal year during
which one or more series of Securities are Outstanding, the Company will deliver
to the Trustee a brief certificate (which need not include the statements set
forth in Section 1.3) from the principal executive officer, principal financial
officer or principal accounting officer of the Company as to his or her
knowledge of the Company’s compliance (without regard to any period of grace or
requirement of notice provided herein) with all conditions and covenants under
the Indenture and, if the Company shall be in Default, specifying all such
Defaults and the nature and status thereof of which such officer has knowledge.

10.6          Additional Amounts. If the Securities of a series provide for the
payment of additional amounts (as provided in Section 3.1(o)), at least 10 days
prior to the first Interest Payment Date with respect to that series of
Securities and at least 10 days prior to each date of payment of principal of,
premium, if any, or interest on the Securities of that series if there has been
a change with respect to the matters set forth in the below-mentioned Officer’s
Certificate, the Company shall furnish to the Trustee and the principal Paying
Agent, if other than the Trustee, an Officer’s Certificate instructing the
Trustee and such Paying Agent whether such payment of principal of, premium, if
any, or interest on the Securities of that series shall be made to holders of
the Securities of that series without withholding or deduction for or on account
of any tax, assessment or other governmental charge described in the Securities
of that series. If any such withholding or deduction shall be required, then
such Officer’s Certificate shall specify by country the amount, if any, required
to be withheld or deducted on such payments to such holders and shall certify
the fact that additional amounts will be payable and the amounts so payable to
each holder, and the Company shall pay to the Trustee or such Paying Agent the
additional amounts required to be paid by this Section. The Company covenants to
indemnify the Trustee and any Paying Agent for, and to hold them harmless
against, any loss, liability or expense reasonably incurred without negligence
or bad faith on their part arising out of or in connection with actions taken or
omitted by any of them in reliance on any Officer’s Certificate furnished
pursuant to this Section 10.6.

 

59

 

 

Whenever in this Indenture there is mentioned, in any context, the payment of
the principal of or any premium, interest or any other amounts on, or in respect
of, any Securities of any series, such mention shall be deemed to include
mention of the payment of additional amounts provided by the terms of such
series established hereby or pursuant hereto to the extent that, in such
context, additional amounts are, were or would be payable in respect thereof
pursuant to such terms, and express mention of the payment of additional amounts
(if applicable) in any provision hereof shall not be construed as excluding the
payment of additional amounts in those provisions hereof where such express
mention is not made.

ARTICLE Eleven
REDEMPTION OF SECURITIES

11.1          Applicability of Article. Securities of any series which are
redeemable before their Stated Maturity shall be redeemable in accordance with
their terms and (except as otherwise specified as contemplated by Section 3.1
for Securities of any series) in accordance with this Article Eleven.

11.2          Election to Redeem; Notice to Trustee. The election of the Company
to redeem any Securities shall be evidenced by a Board Resolution. In case of
any redemption at the election of the Company of less than all the Securities of
any series, the Company shall, at least 15 days prior to the last date for the
giving of notice of such redemption (unless a shorter notice shall be
satisfactory to the Trustee), notify the Trustee of such Redemption Date and of
the principal amount of Securities of such series to be redeemed and, if
applicable, of the tenor of the Securities to be redeemed. In the case of any
redemption of Securities (a) prior to the expiration of any restriction on such
redemption provided in the terms of such Securities or elsewhere in this
Indenture or (b) pursuant to an election of the Company that is subject to a
condition specified in the terms of the Securities of the series to be redeemed,
the Company shall furnish the Trustee with an Officer’s Certificate evidencing
compliance with such restriction or condition.

11.3          Selection by Trustee of Securities to be Redeemed. If less than
all the Securities of any series are to be redeemed (unless all of the
Securities of such series and of a specified tenor are to be redeemed), the
particular Securities to be redeemed shall be selected not more than 45 days
prior to the Redemption Date by the Trustee, from the Outstanding Securities of
such series not previously called for redemption, by lot, pro rata or by another
method as the Trustee shall deem fair and appropriate, including any method
required by the Depository with respect to any Global Securities (and in such
manner as is not prohibited by applicable legal requirements) and which may
provide for the selection for redemption of portions (equal to the minimum
authorized denomination for Securities of that series or any integral multiple
thereof) of the principal amount of Securities of such series of a denomination
larger than the minimum authorized denomination for Securities of that series.

The Trustee shall promptly notify the Company in writing of the Securities
selected for redemption and, in the case of any Securities selected for partial
redemption, the principal amount thereof to be redeemed. If the Securities of
any series to be redeemed consist of Securities having different dates on which
the principal is payable or different rates of interest, or different methods by
which interest may be determined or have any other different tenor or terms,
then the Company may, by written notice to the Trustee, direct that the
Securities of such series to be redeemed shall be selected from among the groups
of such Securities having specified tenor or terms and the Trustee shall
thereafter select the particular Securities to be redeemed in the manner set
forth in the preceding paragraph from among the group of such Securities so
specified.

 

60

 

 

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Securities shall relate, in the case of
any Securities redeemed or to be redeemed only in part, to the portion of the
principal amount of such Securities which has been or is to be redeemed.

11.4          Notice of Redemption. Notice of redemption shall be given by
first-class mail, postage prepaid, mailed not less than 30 nor more than 60 days
prior to the Redemption Date, to each Holder of Securities to be redeemed, at
his address appearing in the Security Register.

All notices of redemption shall state:

(a)                the Redemption Date,

(b)               the Redemption Price, or if not then ascertainable, the manner
of calculation thereof,

(c)                if less than all the Outstanding Securities of any series are
to be redeemed, the identification (and, in the case of partial redemption, the
principal amounts) of the particular Securities to be redeemed,

(d)               that on the Redemption Date the Redemption Price will become
due and payable upon each such Security to be redeemed and, if applicable, that
interest thereon will cease to accrue on and after said date,

(e)                the place or places where such Securities are to be
surrendered for payment of the Redemption Price, and

(f)                that the redemption is for a sinking fund, if such is the
case.

Notice of redemption of Securities to be redeemed at the election of the Company
shall be given by the Company or, at the Company’s request, by the Trustee in
the name and at the expense of the Company.

11.5          Deposit of Redemption Price. Prior to any Redemption Date, the
Company shall deposit with the Trustee or with a Paying Agent (or, if the
Company is acting as its own Paying Agent, segregate and hold in trust as
provided in Section 10.3) an amount of money sufficient to pay the Redemption
Price of, and (except if the Redemption Date shall be an Interest Payment Date)
accrued interest on, all the Securities which are to be redeemed on that date.

11.6          Securities Payable on Redemption Date. Notice of redemption having
been given as aforesaid, the Securities so to be redeemed shall, on the
Redemption Date, become due and payable at the Redemption Price therein
specified, and from and after such date (unless the Company shall default in the
payment of the Redemption Price and accrued interest) such Securities shall
cease to bear interest. Upon surrender of any such Security for redemption in
accordance with said notice, such Security shall be paid by the Company at the
Redemption Price, together with accrued interest to the Redemption Date;
provided, however, that unless otherwise specified with respect to Securities of
any series as contemplated in Section 3.1, installments of interest whose Stated
Maturity is on or prior to the Redemption Date shall be payable to the Holders
of such Securities, or one or more Predecessor Securities, registered as such at
the close of business on the relevant record dates according to their terms and
the provisions of Section 3.7.

 

61

 

 

If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal (and premium, if any) shall, until paid,
bear interest from the Redemption Date at the rate prescribed therefor in the
Security.

11.7          Securities Redeemed in Part. Any Security which is to be redeemed
only in part shall be surrendered at a Place of Payment therefor (with, if the
Company or the Trustee so requires, due endorsement by, or a written instrument
of transfer in form satisfactory to the Company and the Trustee duly executed
by, the Holder thereof or his attorney duly authorized in writing), and the
Company shall execute, and the Trustee shall authenticate and deliver to the
Holder of such Security without service charge, a new Security or Securities of
the same series and tenor, of any authorized denomination as requested by such
Holder, in aggregate principal amount equal to and in exchange for the
unredeemed portion of the principal of the Security so surrendered.

ARTICLE Twelve
SINKING FUNDS

12.1          Applicability of Article. The provisions of this Article Twelve
shall be applicable to any sinking fund for the retirement of Securities of a
series except as otherwise specified as contemplated by Section 3.1 for
Securities of such series.

The minimum amount of any sinking fund payment provided for by the terms of
Securities of any series is herein referred to as a “mandatory sinking fund
payment,” and any payment in excess of such minimum amount provided for by the
terms of Securities of any series is herein referred to as an “optional sinking
fund payment.” If provided for by the terms of Securities of any series, the
cash amount of any sinking fund payment may be subject to reduction as provided
in Section 12.2. Each sinking fund payment shall be applied to the redemption of
Securities of any series as provided for by the terms of Securities of such
series.

12.2          Satisfaction of Sinking Fund Payments with Securities. The Company
(a) may deliver Outstanding Securities of a series (other than any previously
called for redemption) and (b) may apply as a credit Securities of a series
which have been redeemed either at the election of the Company pursuant to the
terms of such Securities or through the application of permitted optional
sinking fund payments pursuant to the terms of such Securities, in each case in
satisfaction of all or any part of any sinking fund payment with respect to the
Securities of such series required to be made pursuant to the terms of such
Securities as provided for by the terms of such series; provided that such
Securities have not been previously so credited. Such Securities shall be
received and credited for such purpose by the Trustee at the Redemption Price
specified in such Securities for redemption through operation of the sinking
fund and the amount of such sinking fund payment shall be reduced accordingly.

 

62

 

 

12.3          Redemption of Securities for Sinking Fund. Not less than 45 days
prior to each sinking fund payment date for any series of Securities (unless a
shorter period shall be satisfactory to the Trustee), the Company will deliver
to the Trustee an Officer’s Certificate specifying the amount of the next
ensuing sinking fund payment for that series pursuant to the terms of that
series, the portion thereof, if any, which is to be satisfied by payment of cash
and the portion thereof, if any, which is to be satisfied by delivering and
crediting Securities of that series pursuant to Section 12.2 and stating the
basis for such credit and that such Securities have not been previously so
credited, and will also deliver to the Trustee any Securities to be so
delivered. Not less than 30 days before each such sinking fund payment date the
Trustee shall select the Securities to be redeemed upon such sinking fund
payment date in the manner specified in Section 11.3 and cause notice of the
redemption thereof to be given in the name of and at the expense of the Company
in the manner provided in Section 11.4. Such notice having been duly given, the
redemption of such Securities shall be made upon the terms and in the manner
stated in Section 11.6 and Section 11.7.

ARTICLE Thirteen
DEFEASANCE

13.1          Option to Effect Legal Defeasance or Covenant Defeasance. The
Company may, at the option of its Board of Directors evidenced by a resolution
set forth in an Officer’s Certificate, and at any time, elect to have either
Section 13.2 or Section 13.3 hereof be applied to all outstanding Securities
upon compliance with the conditions set forth below in this Article Thirteen.

13.2          Legal Defeasance and Discharge. Upon the Company’s exercise under
Section 13.1 hereof of the option applicable to this Section 13.2, the Company
will, subject to the satisfaction of the conditions set forth in Section 13.4
hereof, be deemed to have been discharged from their obligations with respect to
all outstanding Securities on the date the conditions set forth below are
satisfied (hereinafter, “Legal Defeasance”). For this purpose, Legal Defeasance
means that the Company will be deemed to have paid and discharged the entire
Debt represented by the outstanding Securities, which will thereafter be deemed
to be “outstanding” only for the purposes of Section 13.5 hereof and the other
sections of this Indenture referred to in clauses (a) and (b) below, and to have
satisfied all their other obligations under such Securities and this Indenture
(and the Trustee, on demand of and at the expense of the Company, shall execute
proper instruments acknowledging the same), except for the following provisions
which will survive until otherwise terminated or discharged hereunder:

(a)                the rights of Holders of Outstanding Securities to receive
payments in respect of the principal of, or interest or premium, if any, on such
Securities when such payments are due from the trust referred to in Section 13.4
hereof;

(b)               the Company’s obligations with respect to such Securities
under Section 3.4, Section 3.5, Section 3.6, Section 10.2 and Section 10.3
hereof;

 

63

 

 

(c)                the rights, powers, trusts, duties and immunities of the
Trustee hereunder and the Company’s obligations in connection therewith; and

(d)               this Article Thirteen.

Subject to compliance with this Article Thirteen, the Company may exercise its
option under this Section 13.2 notwithstanding the prior exercise of its option
under Section 13.3 hereof.

13.3          Covenant Defeasance. Upon the Company’s exercise under
Section 13.1 hereof of the option applicable to this Section 13.3, the Company
will, subject to the satisfaction of the conditions set forth in Section 13.4
hereof, be released from each of their obligations under the covenants contained
in Section 7.4, Section 8.1 and Section 10.4 hereof as well as any Additional
Defeasible Provisions (such release and termination hereinafter referred to as
“Covenant Defeasance”), and the Securities will thereafter be deemed not
“outstanding” for the purposes of any direction, waiver, consent or declaration
or act of Holders (and the consequences of any thereof) in connection with such
covenants, but will continue to be deemed “outstanding” for all other purposes
hereunder (it being understood that such Securities will not be deemed
outstanding for accounting purposes). For this purpose, Covenant Defeasance
means that, with respect to the outstanding Securities, the Company may omit to
comply with and will have no liability in respect of any term, condition or
limitation set forth in any such covenant, whether directly or indirectly, by
reason of any reference elsewhere herein to any such covenant or by reason of
any reference in any such covenant to any other provision herein or in any other
document and such omission to comply will not constitute a Default or an Event
of Default under Section 5.1 hereof, but, except as specified above, the
remainder of this Indenture and such Securities will be unaffected thereby. In
addition, upon the Company’s exercise under Section 13.1 hereof of the option
applicable to this Section 13.3 hereof, subject to the satisfaction of the
conditions set forth in Section 13.4 hereof, Section 5.1(c) and Section 5.1(d)
hereof and will not constitute Events of Default.

13.4          Conditions to Legal or Covenant Defeasance. In order to exercise
either Legal Defeasance or Covenant Defeasance under either Section 13.2 or
Section 13.3 hereof:

(a)                the Company must irrevocably deposit with the Trustee, in
trust, for the benefit of the Holders of the Securities, cash in U.S. dollars,
non-callable U.S. Government Obligations, or a combination of cash in U.S.
dollars and non-callable U.S. Government Obligations, in such amounts as will be
sufficient, in the opinion of a nationally recognized investment bank, appraisal
firm, or firm of independent public accountants to pay the principal of, or
interest and premium, if any, on the Outstanding Securities on the stated date
for payment thereof or on the applicable redemption date, as the case may be,
and the Company must specify whether the Securities are being defeased to such
stated date for payment or to a particular redemption date;

(b)               in the case of an election under Section 13.2 hereof, the
Company must deliver to the Trustee an Opinion of Counsel confirming that:

 

64

 

 

(i)                 the Company has received from, or there has been published
by, the Internal Revenue Service a ruling; or

(ii)               since the Issue Date, there has been a change in the
applicable federal income tax law, in either case to the effect that, and based
thereon such Opinion of Counsel will confirm that, the Holders of the
Outstanding Securities will not recognize income, gain or loss for federal
income tax purposes as a result of such Legal Defeasance and will be subject to
federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such Legal Defeasance had not occurred;

(c)                in the case of an election under Section 13.3 hereof, the
Company must deliver to the Trustee an Opinion of Counsel confirming that the
Holders of the Outstanding Securities will not recognize income, gain or loss
for federal income tax purposes as a result of such Covenant Defeasance and will
be subject to federal income tax on the same amounts, in the same manner and at
the same times as would have been the case if such Covenant Defeasance had not
occurred;

(d)               no Default or Event of Default has occurred and is continuing
on the date of such deposit (other than a Default or Event of Default resulting
from the borrowing of funds to be applied to such deposit);

(e)                the deposit will not result in a breach or violation of, or
constitute a default under, any other instrument to which the Company is a party
or by which the Company is bound;

(f)                such Legal Defeasance or Covenant Defeasance will not result
in a breach or violation of, or constitute a default under, any material
agreement or instrument (other than this Indenture) to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound;

(g)               the Company must deliver to the Trustee an Officer’s
Certificate stating that the deposit was not made by the Company with the intent
of preferring the Holders of Securities over the other creditors of the Company
with the intent of defeating, hindering, delaying or defrauding any other
creditors of the Company or others;

(h)               the Company must deliver to the Trustee an Officer’s
Certificate, stating that all conditions precedent set forth in clauses (a)
through (g) of this Section 13.4 have been complied with; and

(i)                 the Company must deliver to the Trustee an Opinion of
Counsel (which Opinion of Counsel may be subject to customary assumptions,
qualifications and exclusions), stating that all conditions precedent set forth
in clauses (b), (c) and (e) of this Section 13.4 have been complied with;
provided that the Opinion of Counsel with respect to clause (e) of this
Section 13.4 may be to the knowledge of such counsel.

 

65

 

 

13.5          Deposited Money and U.S. Government Obligations to be Held in
Trust, Other Miscellaneous Provisions. Subject to Section 13.6 hereof, all money
and non-callable U.S. Government Obligation (including the proceeds thereof)
deposited with the Trustee (or other qualifying trustee, collectively for
purposes of this Section 13.5, the “Trustee”) pursuant to Section 13.4 hereof in
respect of the Outstanding Securities will be held in trust and applied by the
Trustee, in accordance with the provisions of such Securities and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Company acting as Paying Agent) as the Trustee may determine, to
the Holders of such Securities of all sums due and to become due thereon in
respect of principal, premium, if any, and interest, but such money need not be
segregated from other funds except to the extent required by law.

The Company will pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable U.S. Government
Obligations deposited pursuant to Section 13.4 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the Outstanding
Securities.

Notwithstanding anything in this Article Thirteen to the contrary, the Trustee
will deliver or pay to the Company from time to time upon the request of the
Company any money or non-callable U.S. Government Obligations held by it as
provided in Section 13.4 hereof which, in the opinion of a nationally recognized
firm of independent public accountants expressed in a written certification
thereof delivered to the Trustee (which may be the opinion delivered under
Section 13.4(a) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

13.6          Repayment. Any money deposited with the Trustee or any Paying
Agent, or then held by the Company, in trust for the payment of the principal
of, premium, if any, or interest on any Security and remaining unclaimed for two
years after such principal, premium, if any, or interest has become due and
payable shall be paid to the Company on its request or (if then held by the
Company) will be discharged from such trust; and the Holder of such Security
will thereafter be permitted to look only to the Company for payment thereof,
and all liability of the Trustee or such Paying Agent with respect to such trust
money, and all liability of the Company as trustee thereof, will thereupon
cease; provided, however, that the Trustee or such Paying Agent, before being
required to make any such repayment, may at the expense of the Company cause to
be published once, in the New York Times and The Wall Street Journal (national
edition), notice that such money remains unclaimed and that, after a date
specified therein, which will not be less than 30 days from the date of such
notification or publication, any unclaimed balance of such money then remaining
will be repaid to the Company.

13.7          Reinstatement. If the Trustee or Paying Agent is unable to apply
any United States dollars or non-callable U.S. Government Obligations in
accordance with Section 13.2 or Section 13.3 hereof, as the case may be, by
reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, then the
Company’s obligations under this Indenture and the Securities will be revived
and reinstated as though no deposit had occurred pursuant to Section 13.2 or
Section 13.3 hereof until such time as the Trustee or Paying Agent is permitted
to apply all such money in accordance with Section 13.2 or Section 13.3 hereof,
as the case may be; provided, however, that, if the Company makes any payment of
principal of, premium, if any, or interest on any Note following the
reinstatement of its obligations, the Company will be subrogated to the rights
of the Holders of such Securities to receive such payment from the money held by
the Trustee or Paying Agent.

 

66

 

 

ARTICLE Fourteen
SUBORDINATION OF SECURITIES

14.1         Securities Subordinated to Senior Debt. The Company and the Trustee
each covenants and agrees, and each Holder, by its acceptance of a Security,
likewise covenants and agrees that all Securities shall be issued subject to the
provisions of this Article Fourteen; and each Person holding any Security,
whether upon original issue or upon transfer, assignment or exchange thereof,
accepts and agrees that the payment of the principal of, interest and premium,
if any, on each and all of the Securities shall, to the extent and in the manner
set forth in this Article Fourteen, be subordinated in right of payment to the
prior payment in full, in cash or cash equivalents, of all existing and future
Senior Debt.

14.2         No Payment on Securities in Certain Circumstances.

(a)                No direct or indirect payment by or on behalf of the Company
of the principal of, interest and premium, if any, on each and all of the
Securities (other than with the money, securities or proceeds held under any
defeasance trust established in accordance with this Indenture), whether
pursuant to the terms of the Securities or upon acceleration or otherwise shall
be made if, at the time of such payment, there exists a default in the payment
of all or any portion of the obligations on any Senior Debt and such default
shall not have been cured or waived or the benefits of this sentence waived by
or on behalf of the holders of such Senior Debt.

(b)               During the continuance of any other event of default with
respect to any Designated Senior Debt pursuant to which the maturity thereof may
be accelerated, upon receipt by the Trustee of written notice from the trustee
or other representative for the holders of such Designated Senior Debt (or the
holders of at least a majority in principal amount of such Designated Senior
Debt then outstanding), no payment of the principal of, interest or premium, if
any, on each and all of the Securities (other than with the money, securities or
proceeds held under any defeasance trust established in accordance with this
Indenture) may be made by or on behalf of the Company upon or in respect of the
Securities for a period (a “Payment Blockage Period”) commencing on the date of
receipt of such notice and ending 179 days thereafter (unless, in each case,
such Payment Blockage Period has been terminated by written notice to the
Trustee from such trustee of, or other representatives for, such holders or by
payment in full in cash or cash equivalents of such Designated Senior Debt or
such event of default has been cured or waived). Not more than one Payment
Blockage Period may be commenced with respect to the Securities during any
period of 360 consecutive days. Notwithstanding anything in this Indenture to
the contrary, there must be 180 consecutive days in any 360-day period in which
no Payment Blockage Period is in effect. No event of default that existed or was
continuing (it being acknowledged that any subsequent action that would give
rise to an event of default pursuant to any provision under which an event of
default previously existed or was continuing shall constitute a new event of
default for this purpose) on the date of the commencement of any Payment
Blockage Period with respect to the Designated Senior Debt initiating such
Payment Blockage Period shall be, or shall be made, the basis for the
commencement of a second Payment Blockage Period by the trustee or other
representative for the holders of such Designated Senior Debt, whether or not
within a period of 360 consecutive days, unless such event of default shall have
been cured or waived for a period of not less than 90 consecutive days.

 

67

 

 

(c)                In the event that, notwithstanding the foregoing, any payment
shall be received by the Trustee or any Holder when such payment is prohibited
by clause (a) or (b) above, the Trustee shall promptly notify the holders of
Senior Debt of such prohibited payment and such payment shall be held in trust
for the benefit of, and shall be paid over or delivered to, the holders of
Senior Debt or their respective representatives, or to the trustee or trustees
under any indenture pursuant to which any of such Senior Debt may have been
issued, as their respective interests may appear, but only to the extent that,
upon notice from the Trustee to the holders of Senior Debt that such prohibited
payment has been made, the holders of the Senior Debt (or their representative
or representatives of a trustee) within 30 days of receipt of such notice from
the Trustee notify the Trustee of the amounts then due and owing on the Senior
Debt, if any, and only the amounts specified in such notice to the Trustee shall
be paid to the holders of Senior Debt and any excess above such amounts due and
owing on Senior Debt shall be paid to the Company.

14.3          Payment over Proceeds upon Dissolution, Etc.

(a)                Upon any payment or distribution of assets or securities of
the Company of any kind or character, whether in cash, property or securities
(other than with the money, securities or proceeds held under any defeasance
trust established in accordance with this Indenture), in connection with any
dissolution or winding up or total or partial liquidation or reorganization of
the Company, whether voluntary or involuntary, or in bankruptcy, insolvency,
receivership or other proceedings or other marshalling of assets for the benefit
of creditors, all amounts due or to become due upon all Senior Debt shall first
be paid in full, in cash or cash equivalents, before the Holders or the Trustee
on their behalf shall be entitled to receive any payment by (or on behalf of)
the Company on account of the Securities, or any payment to acquire any of the
Securities for cash, property or securities, or any distribution with respect to
the Securities of any cash, property or securities. Before any payment may be
made by, or on behalf of, the Company on any Security (other than with the
money, securities or proceeds held under any defeasance trust established in
accordance with this Indenture), in connection with any such dissolution,
winding up, liquidation or reorganization, any payment or distribution of assets
or securities for the Company of any kind or character, whether in cash,
property or securities, to which the Holders or the Trustee on their behalf
would be entitled, but for the provisions of this Article Fourteen, shall be
made by the Company or by any receiver, trustee in bankruptcy, liquidating
trustee, agent or other similar Person making such payment or distribution or by
the Holders or the Trustee if received by them or it, directly to the holders of
Senior Debt (pro rata to such holders on the basis of the respective amounts of
Senior Debt held by such holders) or their representatives or to any trustee or
trustees under any indenture pursuant to which any such Senior Debt may have
been issued, as their respective interests appear, to the extent necessary to
pay all such Senior Debt in full, in cash or cash equivalents, after giving
effect to any concurrent payment, distribution or provision therefor to or for
the holders of such Senior Debt.

 

68

 

 

(b)               To the extent any payment of Senior Debt (whether by or on
behalf of the Company, as proceeds of security or enforcement of any right of
setoff or otherwise) is declared to be fraudulent or preferential, set aside or
required to be paid to any receiver, trustee in bankruptcy, liquidating trustee,
agent or other similar Person under any bankruptcy, insolvency, receivership,
fraudulent conveyance or similar law, then if such payment is recovered by, or
paid over to, such receiver, trustee in bankruptcy, liquidating trustee or other
similar Person, the Senior Debt or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred. To the extent the obligation to repay any Senior Debt is
declared to be fraudulent, invalid, or otherwise set aside under any bankruptcy,
insolvency, receivership, fraudulent conveyance or similar law, then the
obligation so declared fraudulent, invalid or otherwise set aside (and all other
amounts that would come due with respect thereto had such obligation not been so
affected) shall be deemed to be reinstated and outstanding as Senior Debt for
all purposes hereof as if such declaration, invalidity or setting aside had not
occurred.

(c)                In the event that, notwithstanding the provision in clause
(a) above prohibiting such payment or distribution, any payment or distribution
of assets or securities of the Company of any kind or character, whether in
cash, property or securities, shall be received by the Trustee or any Holder at
a time when such payment or distribution is prohibited by clause (a) above and
before all obligations in respect of Senior Debt are paid in full, in cash or
cash equivalents, such payment or distribution shall be received and held in
trust for the benefit of, and shall be paid over or delivered to, the holders of
Senior Debt (pro rata to such holders on the basis of the respective amounts of
Senior Debt held by such holders) or their representatives or to any trustee or
trustees under any indenture pursuant to which any such Senior Debt may have
been issued, as their respective interests appear, for application to the
payment of all such Senior Debt remaining unpaid, in cash or cash equivalents,
after giving effect to any concurrent payment, distribution or provision
therefor to or for the holders of such Senior Debt.

(d)               For purposes of this Section 14.3, the words “cash, property
or securities” shall not be deemed to include, so long as the effect of this
clause is not to cause the Securities to be treated in any case or proceeding or
similar event described in this Section 14.3 as part of the same class of claims
as the Senior Debt or any class of claims pari passu with, or senior to, the
Senior Debt for any payment or distribution, securities of the Company or any
other corporation provided for by a plan of reorganization or readjustment that
are subordinated, at least to the extent that the Securities are subordinated,
to the payment of all Senior Debt then outstanding; provided that (i) if a new
corporation results from such reorganization or readjustment, such corporation
assumes the Senior Debt and (ii) the rights of the holders of the Senior Debt
are not, without the consent of such holders, altered by such reorganization or
readjustment. The consolidation of the Company with, or the merger of the
Company with or into, another corporation or the liquidation or dissolution of
the Company following the sale, conveyance, transfer, lease or other disposition
of all or substantially all of its property and assets to another corporation
upon the terms and conditions provided in Section 8.1 of this Indenture shall
not be deemed a dissolution, winding up, liquidation or reorganization for the
purposes of this Section 14.3 if such other corporation shall, as a part of such
consolidation, merger, sale, conveyance, transfer, lease or other disposition,
comply (to the extent required) with the conditions stated in Section 8.1 of
this Indenture.

 

69

 

 

14.4          Subrogation.

(a)                Upon the payment in full of all Senior Debt in cash or cash
equivalents, the Holders shall be subrogated to the rights of the holders of
Senior Debt to receive payments or distributions of cash, property or securities
of the Company made on such Senior Debt until the principal of, premium, if any,
and interest on the Securities shall be paid in full; and, for the purposes of
such subrogation, no payments or distributions to the holders of the Senior Debt
of any cash, property or securities to which the Holders or the Trustee on their
behalf would be entitled except for the provisions of this Article Fourteen, and
no payment pursuant to the provisions of this Article Fourteen to the holders of
Senior Debt by the Holders or the Trustee on their behalf shall, as between the
Company, its creditors other than holders of Senior Debt, and the Holders, be
deemed to be a payment by the Company to or on account of the Senior Debt. It is
understood that the provisions of this Article Fourteen are intended solely for
the purpose of defining the relative rights of the Holders, on the one hand, and
the holders of the Senior Debt, on the other hand.

(b)               If any payment or distribution to which the Holders would
otherwise have been entitled but for the provisions of this Article Fourteen
shall have been applied, pursuant to the provisions of this Article Fourteen, to
the payment of all amounts payable under Senior Debt, then, and in such case,
the Holders shall be entitled to receive from the holders of such Senior Debt
any payments or distributions received by such holders of Senior Debt in excess
of the amount required to make payment in full, in cash or cash equivalents, of
such Senior Debt of such holders.

14.5          Obligations of Company Unconditional.

(a)                Nothing contained in this Article Fourteen or elsewhere in
this Indenture or in the Securities is intended to or shall impair, as among the
Company and the Holders, the obligation of the Company, which is absolute and
unconditional, to pay to the Holders the principal of, premium, if any, and
interest on the Securities as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the Holders and creditors of the Company other than the holders of the
Senior Debt, nor shall anything herein or therein prevent the Holders or the
Trustee on their behalf from exercising all remedies otherwise permitted by
applicable law upon default under this Indenture, subject to the rights, if any,
under this Article Fourteen of the holders of the Senior Debt.

(b)               Without limiting the generality of the foregoing, nothing
contained in this Article Fourteen will restrict the right of the Trustee or the
Holders to take any action to declare the Securities to be due and payable prior
to their Stated Maturity pursuant to Section 5.1 of this Indenture or to pursue
any rights or remedies hereunder; provided, however, that all Senior Debt then
due and payable or thereafter declared to be due and payable shall first be paid
in full, in cash or cash equivalents, before the Holders or the Trustee are
entitled to receive any direct or indirect payment from the Company with respect
to any Security.

 

70

 

 

14.6          Notice to Trustee.

(a)                The Company shall give prompt written notice to the Trustee
of any fact known to the Company that would prohibit the making of any payment
to or by the Trustee in respect of the Securities pursuant to the provisions of
this Article Fourteen. The Trustee shall not be charged with the knowledge of
the existence of any default or event of default with respect to any Senior Debt
or of any other facts that would prohibit the making of any payment to or by the
Trustee unless and until the Trustee shall have received notice in writing at
its Corporate Trust Office to that effect signed by an Officer of the Company,
or by a holder of Senior Debt or trustee or agent thereof; and prior to the
receipt of any such written notice, the Trustee shall, subject to Article Six,
be entitled to assume that no such facts exist; provided that, if the Trustee
shall not have received the notice provided for in this Section 14.6 at least
two Business Days prior to the date upon which, by the terms of this Indenture,
any monies shall become payable for any purpose (including, without limitation,
the payment of the principal of, premium, if any, or interest on any Security),
then, notwithstanding anything herein to the contrary, the Trustee shall have
full power and authority to receive any monies from the Company and to apply the
same to the purpose for which they were received, and shall not be affected by
any notice to the contrary that may be received by it on or after such prior
date except for an acceleration of the Securities prior to such application.
Nothing contained in this Section 14.6 shall limit the right of the holders of
Senior Debt to recover payments as contemplated by this Article Fourteen. The
foregoing shall not apply if the Paying Agent is the Company. The Trustee shall
be entitled to rely on the delivery to it of a written notice by a Person
representing himself or itself to be a holder of any Senior Debt (or a trustee
on behalf of, or other representative of, such holder) to establish that such
notice has been given by a holder of such Senior Debt or a trustee or
representative on behalf of any such holder.

(b)               In the event that the Trustee determines in good faith that
any evidence is required with respect to the right of any Person as a holder of
Senior Debt to participate in any payment or distribution pursuant to this
Article Fourteen, the Trustee may request such Person to furnish evidence to the
reasonable satisfaction of the Trustee as to the amount of Senior Debt held by
such Person, the extent to which such Person is entitled to participate in such
payment or distribution and any other facts pertinent to the rights of such
Person under this Article Fourteen and, if such evidence is not furnished to the
Trustee, the Trustee may defer any payment to such Person pending judicial
determination as to the right of such Person to receive such payment.

14.7          Reliance on Judicial Order or Certificate of Liquidating Agent.
Upon any payment or distribution of assets or securities referred to in this
Article Fourteen, the Trustee and the Holders shall be entitled to rely upon any
order or decree made by any court of competent jurisdiction in which bankruptcy,
dissolution, winding up, liquidation or reorganization proceedings are pending,
or upon a certificate of the receiver, trustee in bankruptcy, liquidating
trustee, agent or other similar Person making such payment or distribution,
delivered to the Trustee or to the Holders for the purpose of ascertaining the
persons entitled to participate in such distribution, the holders of the Senior
Debt and other Debt of the Company, the amount thereof or payable thereon, the
amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Article Fourteen.

 

71

 

 

14.8          Trustee’s Relation to Senior Debt.

(a)                The Trustee and any Paying Agent shall be entitled to all the
rights set forth in this Article Fourteen with respect to any Senior Debt that
may at any time be held by it in its individual or any other capacity to the
same extent as any other holder of Senior Debt and nothing in this Indenture
shall deprive the Trustee or any Paying Agent of any of its rights as such
holder.

(b)               With respect to the holders of Senior Debt, the Trustee
undertakes to perform or to observe only such of its covenants and obligations
as are specifically set forth in this Article Fourteen, and no implied covenants
or obligations with respect to the holders of Senior Debt shall be read into
this Indenture against the Trustee. The Trustee shall not be deemed to owe any
fiduciary duty to the holders of Senior Debt (except as provided in Section 14.2
and Section 14.3 of this Indenture) and shall not be liable to any such holders
if the Trustee shall in good faith mistakenly pay over or distribute to Holders
of Securities or to the Company or to any other person cash, property or
securities to which any holders of Senior Debt shall be entitled by virtue of
this Article Fourteen or otherwise.

14.9          Subordination Rights Not Impaired by Acts or Omissions of the
Company or Holders of Senior Debt. No right of any present or future holders of
any Senior Debt to enforce subordination as provided in this Article Fourteen
will at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Company or by any act or failure to act, in good faith,
by any such holder, or by any noncompliance by the Company with the terms of
this Indenture, regardless of any knowledge thereof that any such holder may
have or otherwise be charged with. The provisions of this Article Fourteen are
intended to be for the benefit of, and shall be enforceable directly by, the
holders of Senior Debt.

14.10      Holders Authorize Trustee to Effectuate Subordination of Securities.
Each Holder by his acceptance of any Securities authorizes and expressly directs
the Trustee on his behalf to take such action as may be necessary or appropriate
to effectuate the subordination provided in this Article Fourteen, and appoints
the Trustee his attorney-in-fact for such purposes, including, in the event of
any dissolution, winding up, liquidation or reorganization of the Company
(whether in bankruptcy, insolvency, receivership, reorganization or similar
proceedings or upon an assignment for the benefit of creditors or otherwise)
tending towards liquidation of the property and assets of the Company, the
filing of a claim for the unpaid balance of its Securities in the form required
in those proceedings. If the Trustee does not file a proper claim or proof in
indebtedness in the form required in such proceeding at least 30 days before the
expiration of the time to file such claim or claims, each holder of Senior Debt
is hereby authorized to file an appropriate claim for and on behalf of the
Holders.

 

72

 

 

14.11      Not to Prevent Events of Default. The failure to make a payment on
account of principal of, premium, if any, or interest on the Securities by
reason of any provision of this Article Fourteen will not be construed as
preventing the occurrence of an Event of Default.

14.12      Trustee’s Compensation Not Prejudiced. Nothing in this Article
Fourteen will apply to amounts due to the Trustee pursuant to other sections of
this Indenture, including Section 6.7.

14.13      No Waiver of Subordination Provisions. Without in any way limiting
the generality of Section 14.9, the holders of Senior Debt may, at any time and
from time to time, without the consent of or notice to the Trustee or the
Holders, without incurring responsibility to the Holders and without impairing
or releasing the subordination provided in this Article Fourteen or the
obligations hereunder of the Holders to the holders of Senior Debt, do any one
or more of the following: (a) change the manner, place or terms of payment or
extend the time of payment of, or renew or alter, Senior Debt or any instrument
evidencing the same or any agreement under which Senior Debt is outstanding or
secured; (b) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing Senior Debt; (c) release any Person
liable in any manner for the collection of Senior Debt; and (d) exercise or
refrain from exercising any rights against the Company and any other Person.

14.14      Payments May Be Paid Prior to Dissolution. Nothing contained in this
Article Fourteen or elsewhere in this Indenture shall prevent (i) the Company,
except under the conditions described in Section 14.2 or Section 14.3, from
making payments of principal of, premium, if any, and interest on the
Securities, or from depositing with the Trustee any money for such payments, or
(ii) the application by the Trustee of any money deposited with it for the
purpose of making such payments of principal of, premium, if any, and interest
on the Securities to the holders entitled thereto unless, at least two Business
Days prior to the date upon which such payment becomes due and payable, the
Trustee shall have received the written notice provided for in Section 14.2(b)
of this Indenture (or there shall have been an acceleration of the Securities
prior to such application) or in Section 14.15 of this Indenture. The Company
shall give prompt written notice to the Trustee of any dissolution, winding up,
liquidation or reorganization of the Company.

14.15      Trust Moneys Not Subordinated. Notwithstanding anything contained
herein to the contrary, payments from money or the proceeds of U.S. Government
Obligations held in trust under Article Four by the Trustee for the payment of
principal of, premium, if any, and interest on the Securities shall not be
subordinated to the prior payment of any Senior Debt (provided that, at the time
deposited, such deposit did not violate any then outstanding Senior Debt), and
none of the Holders shall be obligated to pay over any such amount to any holder
of Senior Debt.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

73

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, and their respective corporate seals to be hereunto affixed and
attested, all as of the day and year first above written.

 



  PACIFIC ETHANOL, INC.                     By:       Name: Byron T. McGregor  
  Title: Chief Financial Officer                     U.S. BANK NATIONAL
ASSOCIATION                     By:       Name:       Title:            



 

 

 

 

 

 



74

 